





This Joint Venture Shareholders Agreement is Schedule E to the Option Agreement
among Tara Minerals Corp., American Metal Mining, S.A. de C.V., and Carnegie
Mining and Exploration Inc. dated August 8, 2011.







JOINT VENTURE SHAREHOLDERS AGREEMENT

made among

TARA MINERALS CORP.

and

AMERICAN METAL MINING, S.A. DE C.V.

and

CARNEGIE MINING AND EXPLORATION INC.

and

[JVC]

and

[MEXCO]







<*>, 20<*>





2830432




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page










ARTICLE 1

INTERPRETATION

2

1.1

Definitions

2

1.2

Appendices

6

1.3

Interpretation

6



ARTICLE 2

THE COMPANY AND ITS SHAREHOLDERS

7

2.1

Purpose

7

2.2

Place of Business

8

2.3

Compliance with Applicable Laws, etc

8

2.4

Related Party Contracts

9

2.5

Relationship of Parties

9

2.6

Competing Business

9

2.7

Exclusive Vehicle for Undertaking the Project

9

2.8

Compliance by Agents

10

2.9

Mexican Mining Law

10



ARTICLE 3

MANAGEMENT OF THE COMPANY

10

3.1

Management Structure

10

3.2

Voting of Shares

10

3.3

Composition of the Board

11

3.4

Proceedings of the Board

11

3.5

Shareholder Meetings

12

3.6

Matters Requiring Special Approval

12

3.7

Special Board Approvals and Special Shareholder Approvals

14

3.8

Adjustment for Inflation

14

3.9

Marketing

14






ARTICLE 4

OPERATOR

14

4.1

Appointment as Operator

14

4.2

Resignation

14

4.3

Removal of Operator

14

4.4

Selection of New Operator

15

4.5

Transition to New Operator

15

4.6

NI 43-101 Data

15



ARTICLE 5

RIGHTS, DUTIES AND STATUS OF OPERATOR

15

5.1

Status of Operator

15

5.2

General Duties

15

5.3

Duties and Obligations of Operator

16

5.4

Qualifications of Operator

17

5.5

Shareholders to Keep MexCo in Funds

17






ARTICLE 6

PROJECT WORK PLANS AND BUDGETS

18

6.1

Operations Pursuant to Programs

18

6.2

Preparation of Programs

18





i

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







6.3

Approval of Programs

18

6.4

Monies Spent Ratably

19

6.5

Emergency Expenditures

19

6.6

Suspension on Premature Termination of Program

19

6.7

Failure of Operator to Submit Program

20

6.8

Periodic Reports

20



ARTICLE 7

CAPITAL OF AND INTEREST IN JVC

21

7.1

Shareholder Funding Account

22

7.2

Initial Shareholder Funding Accounts

22

7.3

Share Ownership

22



ARTICLE 8

FUNDING OF OPERATIONS

22

8.1

General Funding Obligation

22

8.2

Contribution Demands

22

8.3

Information

22

8.4

Election to Contribute

22

8.5

Election Not to Contribute & Defaults

23

8.6

Funding of Contribution Demand

23

8.7

Conversion of Ownership Interest; NSR Royalty

23

8.8

Security for Loans

24



ARTICLE 9

DISTRIBUTION OF AVAILABLE CASH FLOW

24

9.1

Distribution by the JVC

24

9.2

Form of Distributions

25

9.3

Financing

25



ARTICLE 10

FINANCIAL STATEMENTS AND REPORTING

25

10.1

Audit and Inspection Rights

25

10.2

Fiscal Year

25

10.3

Reporting Requirements

25

10.4

Statement of Cash Flows

26

10.5

Audited Statements

26

10.6

Notice from Lender

26



ARTICLE 11

ISSUANCE AND DISPOSITION OF PROJECT INTERESTS

26

11.1

General Restriction

26

11.2

Pre-Emptive Right

26

11.3

Transfer Within Group

27

11.4

Encumbrance of Project Interests

28

11.5

Right of First Refusal

28

11.6

General Closing Procedures

29



ARTICLE 12

MUTUAL REPRESENTATION AND WARRANTIES

30



ARTICLE 13

TERMINATION OF MINING OPERATIONS

31

13.1

Mine Maintenance Plan

31

13.2

Mine Closure Plan

31





ii

 

 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page







13.3

Implementation of Mine Closure Plan

31

13.4

If Mine Closure Plan Not Approved

31



ARTICLE 14

TERM AND TERMINATION

32

14.1

Effectiveness

32

14.2

Term

32

14.3

Automatic Termination

32

14.4

Voluntary Termination

32

14.5

Ceasing to be a Shareholder

32

14.6

Effect of Termination

32



ARTICLE 15

LIQUIDATION

32



ARTICLE 16

GENERAL

33

16.1

Cooperation, Further Assurances

33

16.2

Severability; Conflict with Certificate of Incorporation and
By-Laws/Registration

33

16.3

Confidentiality

33

16.4

Notice

33

16.5

Assignment/Benefit

35

16.6

Dispute Resolution

35

16.7

Injunctive Relief

35

16.8

Entire Agreement; No Third-Group Beneficiaries

35

16.9

Amendment, Waiver; No Rescission

35

16.10

Governing Law

35

16.11

Counterparts

36

16.12

Facsimile Execution

36



APPENDIX A

PROPERTIES

1



APPENDIX B

ACCOUNTING PROCEDURE

1



APPENDIX C

NET SMELTER RETURNS ROYALTY

1



APPENDIX D

EXCLUDED ASSETS

4








iii

 

 







--------------------------------------------------------------------------------



DRAFT OF JULY 11, 2011







THIS JOINT VENTURE SHAREHOLDERS’ AGREEMENT is made this <*> day of <*> 2011

AMONG:

Tara MINERALS CORP., a corporation organized under the laws of the State of
Nevada

(“Tara Corp.”)

AND:

AMERICAN METAL MINING, S.A. DE C.V., a corporation incorporated under the laws
of Mexico,

(“Tara Mexico”, and together with Tara Corp., “Tara”)

AND:

CARNEGIE MINING AND EXPLORATION, INC., a corporation organized under the laws of
Panama

(“CME”)

AND:

<*>, a corporation organized under the laws of <*>

(“JVC”)

AND:

<*>, a corporation organized under the laws of Mexico

(“MexCo”)

WHEREAS:



A.

On August 8, 2011, CME and Tara entered into an option agreement (the “Option
Agreement”) pursuant to which CME earned an undivided fifty percent (50%)
Ownership Interest in the Project (as defined below) and Tara holds the
remaining fifty percent (50%) interest in the Project;  



B.

Pursuant to the Option Agreement, CME and Tara formed [insert name of JVC] an
incorporated joint venture company (the “JVC”) the share capital of which is
held as follows: 50% held by Tara and 50% held by CME, to hold the interest in
the Project,



C.

The Option Agreement provides that upon the formation of the JVC, the parties to
the Option Agreement shall forthwith enter into a shareholders’ agreement for
the management and corporate governance of the JVC;  











--------------------------------------------------------------------------------

- 2 -




NOW THEREFORE in consideration of their respective covenants in this Agreement
and other good and valuable consideration (the receipt and sufficiency of which
are acknowledged), the parties hereto agree as follows:

ARTICLE 1
INTERPRETATION



1.1

Definitions

In this Agreement, the following terms have the following meanings:

“Affected Securities” has the meaning set out such term in Section 11.2.1;

“Acquiring Party” has the meaning set out in Section 2.7;

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, Controls, is Controlled by, or is under common Control with, such
Person, provided that JVC will not constitute an “Affiliate” of CME or Tara for
the purposes of this Agreement;

“Agreement” means this Shareholders Agreement and any agreement supplementing or
amending this Agreement which is executed and delivered in accordance with
Section 16.9;

“Applicable Law” in respect of any Person, property, transaction or event, means
all laws, statutes, regulations, common law, judgments, notices, approvals,
orders and decrees applicable to that Person, property, transaction or event;

“Approved Financing Plan” means any plan for the financing of the Project, as
such plan may be approved by the Board in accordance with the terms of this
Agreement;

“Area of Interest” means Mexico.

“Assets” means all the fixtures, tools, vehicles, machinery, equipment and
supplies and all other property or rights of any, whether real or personal, of
Tara or MexCo, used directly in respect of the exploration, development and
mining of the Concessions except for those listed in Appendix D;

“Board” means the board of directors of the JVC;

“Business” means the business purpose for which the JVC or the MexCo, as
applicable, was incorporated, as set forth in Section 2.1 of this Agreement;

“Business Day” means any day other than a Saturday, Sunday or statutory holiday
in any of Chicago, Illinois or Mexico City, Mexico;

“CME Group” means CME and its Affiliates;

“CME Marketing Agreement” means an agreement approved by the Board pursuant to
which CME shall have the exclusive right to market and arrange for the sale of
all Product from the Project;  “Contribution Demand” has the meaning set out in
Section 8.2;

 “Effective Date” has the meaning set out in Section 14.1;











--------------------------------------------------------------------------------

- 3 -




“Encumbrance” means any interest or equity of any Person (including any right to
acquire, option or right of pre-emption) and any mortgage, charge, pledge, lien
(other than liens arising by operation of law and securing indebtedness not more
than seven (7) days overdue), assignment, hypothecation or other priority
interest, deferred purchase, title retention, rental, hire purchase, conditional
sale, trust, leasing, sale-and-repurchase and sale-and-leaseback arrangements,
rights of set off and any other agreement or arrangement whatsoever having the
same commercial or economic effect as security (including any hold-back or
“flawed asset” arrangement) over or in any property, asset or right of
whatsoever nature and including any agreement for any of the foregoing;

“Expenditures” means such expenditures in respect of Operations, as shall have
been approved by the Board;

“Financing Documents” means all documents executed pursuant to an Approved
Financing Plan, as such documents may be supplemented, amended or replaced from
time to time in accordance herewith;

“Fiscal Year” has the meaning set out in Section 10.2;

“Governmental Body” means any national, state, regional, municipal or local
governmental department, commission, board, bureau, agency, authority or
instrumentality and any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all tribunals, commissions, boards, bureaus, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing;

“Group” means the CME Group or Tara Group, as applicable;

“IFRS” means the International Financial Reporting Standards promulgated by the
International Accounting Standards Board (which include standards and
interpretations approved by the International Accounting Standards Board and
International Accounting Standards issued under previous constitutions),
together with it pronouncements thereon from time to time, and applied on a
consistent basis;

“JVC” means <*> [insert name of JVC], a company incorporated under the laws of a
jurisdiction selected by Tara and CME and whose share capital as of the date
hereof shall be held 50% by CME and 50% by Tara or nominees thereof;

“JVC Articles” means the Articles of Association of the JVC, as they may be
amended from time to time by Special Approval;

“JVC Securities” means .securities of the JVC including but not limited to
common shares, options and warrants.

“Majority Board Approval” means the affirmative vote of a simple majority of
those directors present or represented and permitted to vote at a meeting of the
Board duly called at which a Quorum was present or represented;

“Majority Shareholder Approval” means either the affirmative vote of
Shareholders (or their representatives) holding Ownership Interests aggregating
more than 50% of the issued Ownership Interests at a meeting of Shareholders
duly called at which a Shareholder Quorum was present, or a written resolution
of all Shareholders;











--------------------------------------------------------------------------------

- 4 -




“Mineral Rights” means exploration licences, mining licences, mineral
concessions, mining leases, surface rights, water rights and other rights
relating to, minerals or access to minerals and other forms of mineral title
under Applicable Laws, whether contractual, statutory or otherwise;

“MexCo” means <*> [insert name of MexCo] a corporation formed under the  terms
of the Option Agreement and incorporated under the laws of Mexico to hold the
Project, and which shall be a wholly owned subsidiary of the JVC;

 “Mexican Mining Law” means the Ley Minera of Mexico and all other codes, laws,
rules, regulations governing or affecting the acquisition, exploration,
development and exploitation of mining properties in Mexico;

“Net Revenues” means for any period the cumulative gross proceeds and revenues
derived from the Properties during such period from the sale of Product (but
excluding, if applicable, any proceeds attributable to smelting or refining)
plus any insurance proceeds, any government grants referable to the Properties
and any proceeds received by the Operator during such period from the sale or
other disposition of any Products and Assets minus operating expenses. “New
Opportunity Notice” has the meaning set out in Section 2.7;

“Non-Operator” means a Shareholder who is not acting as the Operator of the
Project;

“Non-Operator Program” has the meaning set out in Section 6.7;

“Notice” has the meaning set out in Section 16.4;

“Offer” has the meaning set out in Section 11.5.3;

“Operator” means the operator of the Project;

 “MexCo Articles” means the Articles of Association of the MexCo, as they may be
amended from time to time;

“Operations” means every kind of work done or in respect to the production and
the abandonment of the Concessions including, investigating, exploring,
developing and maintaining the Project, preparing reports, estimates and
studies, designing, equipping, improving, surveying, constructing, coring,
mining, beneficiation, processing, rehabilitation, reclamation and environmental
protection;

“Ownership Interest” means at any time the percentage of the issued Shares in
the capital of the JVC held by a Shareholder at such time;

“Person” means any individual, sole proprietorship, partnership, limited
partnership, firm, entity, unincorporated association, unincorporated syndicate,
unincorporated organization, trust, body corporate, Governmental Authority, and,
where the context requires, any of the foregoing when they are acting as
trustee, executor, administrator or other legal representative.

“Product” means all ores, minerals and mineral products located on, in or under
or produced or derived from the Project Area and includes all beneficiated and
other mineral products produced or derived therefrom;

“Project” has the meaning set out in Section 2.1;











--------------------------------------------------------------------------------

- 5 -




“Project Area” means the land area containing the Properties “Project Interests”
of any Shareholder means all of the JVC Securities and Shareholder Loans of that
Shareholder, and “Project Interest” shall mean any portion thereof;

“Project Obligations” of any Shareholder means all of the liabilities and
obligations of that Shareholder (i) under this Agreement, (ii) under the
Shareholder Loans and (iii) under any sponsor support or guarantee requirements
under any Financing Documents;

“Properties” means the mining concession set forth in Schedule A hereto, such
property being located in the State of Sinaloa, Mexico and being generally known
as the Don Roman concession, any other properties in Mexico acquired under the
Option Agreement and held by MexCo as of the Effective Date, and any other
properties acquired under the terms of this Agreement, together with any
renewals thereof and any other form of substitute or successor title thereto,
including any Mineral Rights derived from or into which any such licences or
interests may have been or may hereafter be converted;

“Proportionate Share” means, when used in relation to two (2) or more
Shareholders, in proportion to the number of outstanding Shares held by each
such Shareholder in the JVC at the relevant time;

“Quorum” has the meaning set out in Section 3.4.1;

“ROFR Buyer” has the meaning set out in Section 11.5.1;

“ROFR Notice” has the meaning set out in Section 11.5.3;

“ROFR Offer” has the meaning set out in Section 11.5.1;

“Related Party Contract” means any contract, agreement or other transaction
between the JVC or the MexCo and one or more other Persons, which Persons
include (i) a member of the CME Group or the Tara Group, (ii) a director of the
JVC of MexCo or any Person controlled by a director of the JVC or the MexCo or
(iii) any member of the family of a director of the JVC or the MexCo or any
Person controlled by any such family member;

 “Security” means a Share, any other common, preferred, special or other share
in the capital of JVC issued from time to time, and “JVC Securities” shall have
a corresponding meaning;

“Shareholder” means any Person holding one or more Shares;

“Shareholder Loan” means any loan advanced directly to the JVC by a Shareholder
or on its behalf and for its account, as contemplated in the [Approved Financing
Plan] or as otherwise required by Section 5.1 or 5.2;

“Shareholder Loan Notes” means the promissory notes of JVC payable respectively
to the order of each of CME and [Tara], each in principal amount equal to the
aggregate amount of any Shareholder Loans owing to CME or [Tara], as applicable,
from time to time, as such promissory notes may be amended from time to time by
Special Approval;

“Shareholder Quorum” has the meaning set out in Section 3.5.1;

“Shares” means [common shares] in the capital of the JVC;

“Special Approval” means a Special Board Approval or a Special Shareholder
Approval;











--------------------------------------------------------------------------------

- 6 -




“Special Board Approval” means the affirmative vote of a 75%of the directors
present or represented and permitted to vote at a duly called Board meeting at
which a Quorum was present or represented, provided that such majority must
include at least one director nominated by each Shareholder that has an
Ownership Interest of 20% or more, or approval by an instrument in writing
signed by all directors of the relevant Board;

“Special Shareholder Approval” means either the affirmative vote of Shareholders
(or their representatives) holding Ownership Interests aggregating at least 75%
of the issued Ownership Interests at a duly called meeting of Shareholders at
which a Shareholder Quorum was present, or a written resolution of all
Shareholders;

“Subject Interests” has the meaning set out in Section 11.5.1;

“Tara Group” means Tara and its Affiliates;

“Trading Activities” means entering into forward sale and/or purchase contracts,
spot-deferred contracts, option and/or other price hedging and price protection
arrangements and mechanisms, and speculative purchases and sales of forward
futures and option contracts, both on and off commodity exchanges;

“US GAAP” means generally accepted accounting principals in the United States of
America; and

“Work Plan and Budget” means the Work Plan and Budget as approved by the Board
in accordance with Article 7, as amended from time to time.



1.2

Appendices

The following appendices are attached to and incorporated into this Agreement by
this reference:



Appendix A

Description of Properties



Appendix B

Accounting Procedure



Appendix C

Net Smelter Returns Royalty



Appendix D

Excluded Assets



1.3

Interpretation

In this Agreement and in the Schedules, except to the extent that the context
otherwise requires:



(a)

the Table of Contents and headings are for convenience of reference only and
shall not affect the interpretation of this Agreement;



(b)

words and terms importing the plural include the singular and vice versa;



(c)

words importing gender include all genders;



(d)

unless otherwise specified, references to Articles, Sections, sub-sections and
Schedules are references to Articles, Sections and sub-sections of, and
Schedules to, this Agreement;











--------------------------------------------------------------------------------

- 7 -






(e)

unless otherwise specified, references to any document or agreement, including
this Agreement, shall be deemed to include references to such document or
agreement as amended, modified, supplemented or replaced from time to time in
accordance with its terms and (where applicable) subject to compliance with the
requirements set out herein;



(f)

a reference to any party shall include its successors and permitted assigns;



(g)

a reference to an agreement, law, statute, decree, regulation or other legal
instrument shall be construed as a reference to such agreement, law, statute,
decree, regulation or other legal instrument as the same may be amended, varied,
supplemented, novated, assigned or re-enacted from time to time;



(h)

references to “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
person, means the ownership of at least 50% of the voting or economic interests
in the subject person and/or the ability to control in fact the business and
affairs of the subject person;



(i)

a reference to “Person” shall be construed so as to include bodies corporate,
unincorporated associations, partnerships and individuals;



(j)

other than in relation to this Clause, the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;



(k)

each of the Schedules hereto shall form an integral part of this Agreement and
shall have effect as if set out herein;



(l)

subject to the express provisions of this Agreement, where the “consent”,
“approval” or the like of a Party is required under this Agreement, it shall be
in writing and may be given or withheld in the absolute discretion of such
Party;



(m)

where a Shareholder is required to “use reasonable efforts to procure” an act or
omission by the JVC, such Shareholder shall use its reasonable efforts to cause
the JVC to commit such act or omission by all means within the reasonable
control of such Shareholder or any member of its Group, provided that such
Shareholder shall not be obliged to incur any material expenditure or assume
material liabilities; and



(n)

all references to currency herein are to US Dollars.

ARTICLE 2
THE COMPANY AND ITS SHAREHOLDERS



2.1

Purpose

The JVC has been established solely for the purposes of holding all of the
issued and outstanding shares of a company (“MexCo”) which itself has been
established for purposes of (i) holding the Properties, (ii) conducting
operations at the mills located within the Properties, (iii) exploring and
studying the economic feasibility of developing the deposits constituting any
part of the Properties in accordance with the Work Plan and Budget, (iv)
developing, financing, constructing, owning and operating any mine and
associated infrastructure on the Properties as contemplated in the Work Plan and
Budget approved in accordance with the terms of this Agreement, and (v)
undertaking any other business activities relating, directly or indirectly, to
the foregoing (collectively, the “Project”).  Without restricting











--------------------------------------------------------------------------------

- 8 -




the powers of the JVC and the MexCo, the Parties intend that the JVC and the
MexCo remain a single purpose entity dedicated to the Project.



2.2

Place of Business

The address of the registered office of the JVC shall be situated in a location
agreed upon by Tara and CME but may subsequently be moved to another location in
the same jurisdiction if approved by the Board in accordance with this
Agreement.  The JVC may have such other offices and branches as may from time to
time be approved by the Board in accordance with this Agreement.

The address of the registered office of the MexCo shall be situated in Mexico
but may subsequently be moved to another location in Mexico if approved by the
Board in accordance with this Agreement.  The MexCo may have such other offices
and branches within Mexico as may from time to time be approved by the Board in
accordance with this Agreement.  The MexCo shall be domiciled in Mexico and
shall not conduct business in any jurisdiction other than Mexico, except as may
be necessary or incidental to the Project, without the prior approval of the
Board given in accordance with this Agreement.



2.3

Compliance with Applicable Laws, etc.

The Shareholders shall:



(a)

use their reasonable efforts to procure that the JVC and the MexCo shall comply
in all material respects with all Applicable Laws;



(b)

use their reasonable efforts to procure that the Project shall be operated in a
manner consistent with internationally recognized standards and best practices
for sustainable development in the mining industry;



(c)

procure that the JVC and the MexCo comply with its obligations under this
Agreement and any ancillary agreements;



(d)

use their reasonable best efforts to procure that the JVC and the MexCo shall do
or cause to be done all things necessary to obtain and maintain in full force
and effect all authorizations issued by any Governmental Body which may at any
time be required under Applicable Laws to enable the JVC and the MexCo to
conduct its business in accordance with this Agreement and in accordance with
any lawful decisions of the Shareholders or the Board;  and



(e)

use their reasonable efforts to procure that the JVC and the MexCo shall pay all
taxes, assessments and other governmental charges of any kind imposed on or in
respect of its income, gains, business or assets and in respect of taxes or
other amounts which it is required by Applicable Laws to withhold from amounts
paid by it to its employees or any other Person before any penalty or interest
accrues on the amount payable and before any lien on the property of the JVC or
the MexCo exists as a result of non-payment, provided that nothing herein shall
require the JVC and the MexCo to pay or withhold any amount if it is diligently
contesting its alleged obligation to do so in good faith through appropriate
proceedings and is maintaining appropriate reserves or other provisions in
respect of the contested amount as may be required under IFRS or any applicable
accounting policy.











--------------------------------------------------------------------------------

- 9 -






2.4

Related Party Contracts



(a)

All Related Party Contracts shall be entered into upon and subject to terms and
conditions that are commercially reasonable and are at least as favourable to
the JVC and the MexCo taken as a whole as those that would be reasonably
expected to be obtained in an arm’s length transaction between unrelated
parties.



(b)

No Shareholder shall enter into any Related Party Contract with the JVC or the
MexCo that does not comply with paragraph (a) above.



2.5

Relationship of Parties

Nothing herein shall be construed to create a partnership between or among the
Parties or any of them.  Except as expressly provided by this Agreement, nothing
herein or therein shall be construed to authorize any Party to act as the agent
of any other Party, nor to permit any Party to act on behalf of or bind any
other Party, nor to give any Party the authority to act for, or to assume or
incur any obligations or liabilities on behalf of, any other Party.



2.6

Competing Business



(a)

Subject to Clause 2.7, no Shareholder shall have any obligation to offer or
provide to the JVC or any other Shareholder any option or other right or
opportunity to pursue or acquire any right, title or interest in any corporate
opportunity or business venture prior to pursuing such opportunity or venture
for such Shareholder’s own benefit.



(b)

Each Shareholder hereby irrevocably consents to any other Shareholder conducting
any business similar to the business of the JVC for its own account or for the
account of any other Person unless the conduct of such business is expressly
prohibited by the terms of this Agreement.



2.7

Exclusive Vehicle for Undertaking the Project



(a)

During the period specified in paragraph (c) below, if a Shareholder or its
Affiliate (the “Acquiring Party”) acquires any mineral rights or any interest in
mineral rights, any portion of which is within the Area of Interest, it will
promptly notify the other Shareholder and provide details concerning such
mineral rights including details as to any prior exploration development and/or
mining work, terms on which such property or interest was acquired (including
the cost) and an assessment of the likely benefits to the JVC (the “New
Opportunity Notice”).



(b)

The other Shareholder will have a period of thirty days following receipt of a
New Opportunity Notice to determine if it wishes such property to be included in
the Project for purposes of this Agreement by giving written notice to such
effect to the Acquiring Party.  Upon receipt of such notice the Acquiring Party
will forthwith transfer (or cause to be transferred) such property to the MexCo,
and the JVC will reimburse the Acquiring Party for costs incurred by the
Acquiring Party to the date of transfer.  



(c)

The restriction in paragraph (a) above shall apply to a Shareholder (and all
members of its Group) during the period commencing on the Effective Date and
ending

at the time such Shareholder ceases to own any Shares;











--------------------------------------------------------------------------------

- 10 -









(d)

Each of the Shareholders agrees and acknowledges that the restrictions contained
in this Clause are reasonable and necessary for the protection of the JVC’s
legitimate business interests and the protection by the Shareholders of their
legitimate interests in the JVC.



(e)

If the restrictions in this Clause shall be found to be void or voidable but
would be valid and enforceable if some part or parts of such restrictions were
deleted or modified, such restrictions shall apply with such deletions or
modifications as may be necessary to make such restrictions valid and
enforceable and having, to the extent possible, the same commercial effect as
the restrictions they replace.



2.8

Compliance by Agents

Each Shareholder shall procure that no breach of this Agreement arises as a
direct or indirect result of any action or omission by any employee or agent of
such Shareholder.



2.9

Mexican Mining Law

The parties agree that if any amendment, re-enactment or replacement of the
Mexican Mining Law shall materially affect or otherwise change the manner in
which this Agreement operates, the enforceability of this Agreement (or any
provision hereof) or otherwise materially and detrimentally affect the rights or
interests of any Shareholder under this Agreement or as a holder of Shares, such
parties shall negotiate in good faith with a view to amending the terms and
conditions of this Agreement (and, if necessary or desirable, the constitutional
documents of the MexCo) on a basis that preserves (as near as may be
practicable) the rights and interests of all the parties hereunder.

ARTICLE 3
MANAGEMENT OF THE COMPANY



3.1

Management Structure



3.1.1

General. The Board shall supervise the management of the Business of the JVC.
Subject to the oversight of the Board, the Operator and its duly authorized
officers shall be responsible for the day to day management of the MexCo and
shall have authority to act for, or assume any obligation or responsibility on
behalf of, the MexCo solely in accordance with the provisions of this Agreement,
the Work Plan and Budget or any written resolution of the Board.



3.1.2

Board of MexCo. The board of the MexCo will consist of two representatives of
Tara and two representatives of CME, provided that each such representative is
authorized to act as director of the MexCo under the laws of Mexico.



3.2

Voting of Shares



3.2.1

The Shareholders shall cause such meetings of the JVC to be held, votes cast,
resolutions passed, by-laws enacted, documents executed and all things and acts
done to ensure that the arrangements described herein are carried out.











--------------------------------------------------------------------------------

- 11 -






3.3

Composition of the Board



3.3.1

The Board shall be comprised of five directors of whom three shall initially be
nominated by CME and two shall be nominated by Tara, subject to change in
accordance with Sections 3.3.2 and 3.6(c).  Each Shareholder shall be entitled
to nominate one director to the Board as long as its Ownership Interest is at
least 25%.  In the event of any increase or decrease in the number of directors,
to the extent possible, each Shareholder shall be permitted to nominate a number
of directors to the Board which is closest (rounding up or down to the nearest
whole number) to being proportional to its Ownership Interest, but in any event
a Shareholder whose Ownership Interest is more than 50% shall be entitled to
nominate the majority of the directors on the Board.  Each Shareholder agrees to
vote in favour of the other Shareholder’s nominee(s), provided that the nominee
is a director, officer, employee or shareholder of the other Shareholder, as
provided by this Section 3.3.1 in order to cause their election to the Board.



3.3.2

If following any change in the related Ownership Interests of the Shareholders
there has been a change in the entitlement of the Shareholders to nominate
directors for election to the Board (calculated on the basis set out in Section
3.3.1), then the Shareholder whose nomination rights have decreased shall
promptly cause a sufficient number of its nominee directors to resign in order
to create vacancies on the Board to allow the other Shareholder whose nomination
rights have increased to nominate additional directors and such other
Shareholder shall then nominate additional directors to fill the vacancies.  Any
Shareholder may at any time direct that one or more of its nominee directors
resign, be suspended, be removed, replaced, or both, which direction shall be
given effect immediately by the Shareholders.



3.4

Proceedings of the Board



3.4.1

In addition to such requirements as are prescribed by Applicable Law, a quorum
for meetings of the Board (a “Quorum”) must include one director nominated by
each Shareholder so long as the Ownership Interest of that Shareholder is at
least 25%.  Notwithstanding the foregoing, if at the time scheduled for a
meeting a Quorum is not present or represented because at least one director
nominated by the particular Shareholder is not in attendance or represented,
then (i) the meeting shall be adjourned to the same time and place on a Business
Day which is no sooner than 24 hours and no later than 72 hours thereafter or
such other time, place and/or date as both Shareholders agree, (ii) Notice of
the adjourned meeting shall be given to such Shareholders and all directors and
(iii) at such adjourned meeting the Quorum shall not require the attendance of a
director nominated by the Shareholder whose director(s) failed to attend the
first Board meeting.



3.4.2

Except as provided in Section 3.6 and as expressly provided in any other
provision of this Agreement, all decisions or actions of the Board shall require
Majority Board Approval.



3.4.3

The Board shall appoint one of the directors as Chair of the Board who shall act
as such for one calendar year or until a replacement is appointed.  The director
to be Chair of the Board shall be nominated from time to time by the directors
nominated by the Shareholder(s) holding Ownership Interests aggregating more
than 50% of the issued Ownership Interests.  



3.4.4

The Board shall meet on an as needed basis, but not less frequently than
quarterly.  Any director may, by giving written notice to the Chairman of the
Board and all other directors, request that the Chairman of the Board call a
meeting of the Board.  Subject to Applicable Law, if the Chairman of the Board
does not call a meeting of the Board within 10 days after receiving such Notice,
then such director may call a meeting acting alone.  The parties to this
Agreement shall take such steps as are required under Applicable Law in order to
ensure that at least one director nominated by each Shareholder is entitled to
call a meeting of the Board.  All meetings of the Board shall be held on not
less than 10 days’ Notice to











--------------------------------------------------------------------------------

- 12 -




all directors or on shorter Notice if all directors consent thereto, unless
notice is waived by all directors.  Attendance or participation at a meeting of
the Board by a director shall constitute a waiver of notice.  Meetings of the
Board shall be held in Las Vegas, Nevada or such other place permitted by
Applicable Law and the JVC Articles as approved from time to time by Majority
Board Approval.  Meetings of the Board may also be held by means of such
telephone, electronic or other communications facilities as permit all
individuals participating in the meeting to communicate with each other
simultaneously and instantaneously.



3.4.5

Subject to Applicable Law, in lieu of a meeting, resolutions of the Board may be
validly passed by an instrument in writing signed by all directors and in such
case shall be effective as of the date signed by the last director.



3.5

Shareholder Meetings



3.5.1

A quorum for all meetings of Shareholders (a “Shareholder Quorum”) shall consist
of Shareholders present in person or by proxy representing (i) a majority of the
issued Ownership Interests and (ii) subject to the rates for the abridgement of
quorum requirements in this Section 3.5.1, each Shareholder holding 20% or more
of all issued Ownership Interests; provided that if at the time scheduled for a
meeting a Shareholder Quorum is not present because a Shareholder is not
represented, then (A) the meeting shall be adjourned to the same time and place
on a Business Day determined by the Shareholder represented at the meeting which
is no sooner than 24 hours and no later than 72 hours thereafter or such other
time, place and/or date as both Shareholders agree, (B) Notice of the adjourned
meeting shall be given to such Shareholders and (C) at such adjourned meeting
the quorum shall not require the attendance of any such Shareholders.



3.5.2

Except as provided in Section 3.6 and as expressly provided in any other
provision of this Agreement, or as otherwise required by Applicable Law, all
Shareholder decisions and actions shall require Majority Shareholder Approval.



3.5.3

At a minimum, the Shareholders shall meet not less frequently than required by
Applicable Law.  The Board shall be responsible for calling meetings of
Shareholders, which shall be held on not less than 15 Business Days’ Notice or
such shorter period as permitted by Applicable Law and the JVC Articles.
 Notwithstanding the foregoing, any Shareholder may, at any time by giving
Notice to the Chairman of the Board and all other directors, request that the
Board call a meeting of Shareholders.  If the Board does not call a meeting of
Shareholders within 10 Business Days after receiving such Notice, then the
requesting Shareholder shall be entitled to call the meeting directly.



3.5.4

All meetings of the Shareholders shall be held in [Las Vegas, Nevada or such
other place permitted by Applicable Law and the JVC Articles as approved from
time to time by Majority Shareholder Approval.



3.6

Matters Requiring Special Approval

The following matters shall require Special Approval, which must be obtained as
provided in Section 3.7:



(a)

any amendment to the organizational documents of the JVC;



(b)

the selection or change of auditors of the JVC;



(c)

the engaging in any business other than the Project;











--------------------------------------------------------------------------------

- 13 -






(d)

any increase or decrease in the number of directors on the Board;



(e)

any increase or decrease in the authorized capital of the JVC or alteration to
the share capital of the JVC;



(f)

any issuance, repurchase, cancellation or sale of securities of the JVC (or
rights to acquire securities of the JVC), and any Encumbrance on, securities of
the JVC other than in accordance with an Approved Financing Plan;



(g)

any adoption, approval or recommendation of any plan of complete or partial
liquidation, merger, spin-off, demerger or consolidation of the JVC;



(h)

any declaration or payment of dividends, including any declaration or payment of
a special dividend, or other distributions on any JVC Securities, other than in
accordance with an approved distribution policy;



(i)

approval of any changes to an approved distribution policy;



(j)

any incurrence of debt by the JVC, except as set out in an Approved Financing
Plan, other than the incurrence of trade debt in the ordinary course or the
procurement of any letters of credit required in the ordinary course, in both
cases under this proviso, consistent with an approved Work Plan and Budget;



(k)

subject to Applicable Law, any filing of a petition or application by the JVC
relating to bankruptcy, insolvency, readjustment of debt, moratorium on payments
or creditors’ rights;



(l)

any determination to permanently or temporarily suspend operations (other than
due to operational conditions) of the Project where such suspension would have
an aggregate cost in any Fiscal Year in excess of $1 million];



(m)

any acquisitions or dispositions by the JVC, other than in accordance with a
provision of an approved Work Plan and Budget, of any assets, including any
property, business, corporation (or other entity or division thereof), having an
aggregate value in any Fiscal Year in excess of $$500,000, other than sales of
inventory in the ordinary course of business;



(n)

any expenditures totalling more than $2 million for expansion of beneficiation
plants;



(o)

any Encumbrance on the properties or material assets of the JVC, other than (i)
any Encumbrance or debt in accordance with an Approved Financing Plan, (ii) any
debt incurrence approved by way of Special Approval, (iii) statutory liens
imposed by a Governmental Body, (iv) Encumbrances arising by operation of law or
(v) Encumbrances arising in the ordinary course of business as contemplated by
an approved Work Plan and Budget; and



(p)

Any change of the Fiscal Year end of JVC.











--------------------------------------------------------------------------------

- 14 -






3.7

Special Board Approvals and Special Shareholder Approvals

The matters set out in Section 3.6 relating to the governance of the JVC shall
require the following approvals:



(a)

if the matter pertains to the Business of JVC and, under Applicable Law, is
properly within the authority of the Shareholders, it must be approved by a
Special Shareholder Approval; or



(b)

if the matter pertains to the Business of the JVC and, under Applicable Law, it
is not required to be approved by the Shareholders, it must be approved by a
Special Board Approval.



3.8

Marketing

CME shall have the exclusive right to market all Product from the Project MexCon
accordance with the terms of the CME Marketing Agreement.  Neither CME, the
MexCo nor the JVC shall engage in any Trading Activity unless approved by
Special Approval pursuant to the terms of this Agreement.



3.9

Management and Operation of the JVC

CME shall be the initial Operator and shall provide and operator services to the
MexCo.

ARTICLE 4
OPERATOR



4.1

Appointment as Operator

As of the Effective Date, CME shall continue to act as Operator of the Project.
 However at any time after a Non-Operator holds greater than a 70% Ownership
Interest in the JVC, the Non-Operator will have the election to become the
Operator and upon making such an election, CME will be deemed to resign as
Operator and the Non-Operator will become Operator on the date established by
the Board.



4.2

Resignation[return to original numbering]

The Shareholder acting as Operator may resign as Operator on at least 90 days’
notice to all the Shareholders.



4.3

Removal of Operator

The Board may remove the Shareholder acting as Operator, effective the date
designated by the Board if:



(a)

that Shareholder makes an assignment for the benefit of its creditors, or
consents to the appointment of a receiver for all or substantially all of its
property, or files a petition in bankruptcy or is adjudicated bankrupt or
insolvent; or



(b)

a court order is entered without that Shareholder’s consent:



(i)

appointing a receiver or trustee for all or substantially all of its property;
or











--------------------------------------------------------------------------------

- 15 -






(ii)

approving a petition in bankruptcy or for a reorganization pursuant to the
applicable bankruptcy legislation or for any other judicial modification or
alteration of the rights of creditors; or



(c)

the Operator is in default under this Agreement and fails to cure such default,
or to commence bona fide curative measures, within 30 days of receiving notice
of the default from a non Operator; or



(d)

the Operator fails to meet any of its material obligations pursuant to Section
5.3.



4.4

Selection of New Operator

If a Shareholder resigns or is removed as Operator, the other Shareholder will
become the Operator effective the date established by the Board, provided that
is such Shareholder is unwilling or unable to act as Operator, the Board may
 appoint a third party to operate the Project.



4.4.1

New Operator Liabilities

The new Operator will assume all of the rights, duties, and status of the
previous Operator as provided in this Agreement.  The new Operator will have no
obligation to hire any employees of the former Operator resulting from this
change of Operator.



4.5

Transition to New Operator

Upon ceasing to be Operator, the former Operator will forthwith deliver to the
new Operator custody of all Assets, Properties, books, records, and other
property both real and personal which it prepared or maintained in its capacity
as Operator.



4.6

NI 43-101 Data

The Operator will make available to the Non-Operator all such material and data
including interpretive data generated from activities on the Properties as may
be required by a Qualified Person as defined in National Instrument 43-101 for
the purpose of preparing any reports as may be required by a Non-Operator
Shareholder for disclosure purposes.  No Shareholder will be obligated to
disclose proprietary information or techniques.

ARTICLE 5
RIGHTS, DUTIES AND STATUS OF OPERATOR



5.1

Status of Operator

The Operator in its operations hereunder will be deemed to be an independent
contractor.  The Operator will not act or hold itself out as agent for any of
the Shareholders nor make any commitments on behalf of any of the Shareholders
unless specifically permitted by this Agreement or directed in writing by a
Shareholder.



5.2

General Duties

Subject to any specific provision of this Agreement and subject to it having the
right to reject any direction on reasonable grounds by virtue of its status as
an independent contractor, the Operator will perform its duties hereunder in
accordance with the directions of the Board and in











--------------------------------------------------------------------------------

- 16 -




accordance with this Agreement.  The Operator will manage and carry out
Operations substantially in accordance with Work Programs, Mine Maintenance
Plans and Mine Closure Plans adopted by the Board and in connection therewith
will, in advance if reasonably possible, notify the Board of any change in
Operations which the Operator considers material and if it is not reasonably
possible, the Operator will notify the Board so soon thereafter as is reasonably
possible.



5.3

Duties and Obligations of Operator

The Operator will have the sole and exclusive right and authority to manage and
carry out all Operations in accordance herewith and to incur the Expenditures
required for that purpose.  In so doing the Operator will:



(a)

implement the decisions of the Board;



(b)

comply with the provisions of all agreements or instruments of title under which
the Properties or Assets are held in good standing;



(c)

prepare and present to the Board all Programs;



(d)

conduct Operations and incur Expenditures in accordance with the Programs as
approved by the Board;



(e)

pay all Expenditures properly incurred promptly as and when due and advise the
Board if it lacks sufficient funds to carry out its responsibilities under this
Agreement;



(f)

do such acts, and pay as Expenditures such fees and rents as may be required to
keep the Project in good standing;



(g)

perform such assessment work or make payments in lieu thereof and pay such
rentals, taxes or other payments and do all such other things as may be
necessary to maintain the Properties in good standing, including, without
limiting generality, staking and restaking mining claims, and applying for
licenses, leases, grants, concessions, permits, patents and other rights to and
interests in the Mineral Rights;



(h)

keep the Properties and Assets free of all liens and Encumbrances (other than
those, if any, in effect on the Effective Date, those the creation of which is
permitted pursuant to this Agreement, or builder’s or mechanic’s liens) arising
out of the Operations and, in the event of any lien being filed as aforesaid,
proceed with diligence to contest or discharge the same;



(i)

with the approval of the Board prosecute claims and, where a defence is
available, defend litigation arising out of the Operations, provided that any
Party may join in the prosecution or defence at its own expense;



(j)

maintain books of account in accordance with the Accounting Procedure, provided
that the judgment of the Operator as to matters related to the accounting, for
which provision is not made in the Accounting Procedure, will govern if the
Operator’s accounting practices are in accordance with accounting principles
generally accepted in the mining industry in the United States of America;[need
accounting review of Accounting Procedure]











--------------------------------------------------------------------------------

- 17 -






(k)

perform its duties and obligations hereunder in a sound and workmanlike manner,
in accordance with sound mining and engineering practices and other  best
international mining practices, and in substantial compliance with all
applicable federal, provincial, territorial and municipal laws, bylaws,
ordinances, rules and regulations and this Agreement;



(l)

keep in electronic and paper format full and complete records of all Project
exploration and development work, funding, Expenditures, expenses, revenues,
mining, milling and processing data, and other metrics together with the results
of surveys, drilling, assays made, shipments and ensure that all such records
and results shall be available for inspection by the Non-Operator;



(m)

provide weekly reports summarizing daily production data and other metrics
deemed by the Board as critical or material in assessing the status of the
Project at any given time, and promptly notify the Non-Operator of any and all
material milling/processing issues that may significantly vary from expected
results;



(n)

prepare and deliver the reports provided for in Subsection (s) and in Section
6.8;



(o)

conduct all activities in compliance with the Applicable Laws and regulations
governing the Project and do all things reasonably necessary to maintain the
Properties in good standing;



(p)

maintain adequate insurance coverage in accordance with normal industry
standards and practice, naming the parties as insured and protecting the parties
from third party claims, and shall provide satisfactory evidence of such
insurance at the request of the Non-Operator;



(q)

use qualified and licensed employees, agents and independent contractors under
the management and direction of the Operator of the Project and any payment for
wages, benefits, any statutory withholdings or remittances, employment related
matters or applicable contractual fees required to be paid to the workforce will
be made by the Operator.



(r)

pay or cause to be paid all invoices for all materials and services purchased by
the Operator in connection with work on the Project;



(s)

produce accurate, comprehensive and complete monthly financial and accounting
reports, to be delivered to Tara no later than the 10th business day following
the end of each month;



(t)

permit the Non-Operator or its duly authorized agents upon reasonable prior
notice to have access to the Project Area in order to examine any work carried
out, provided however that neither the Non-Operator nor its agents shall
interfere or obstruct the operation of the Operator, its employees, agents, and
contractors in the Project Area, and further provided that the Non-Operator and
its agents shall enter upon the Project Area at their own risk; and



(u)

have such additional duties and obligations as the Board may from time to time
determine.











--------------------------------------------------------------------------------

- 18 -






5.4

Qualifications of Operator

The Operator itself or through its affiliate, will be duly authorized to conduct
business in the jurisdiction in which the Properties are located and will hold
all necessary licences and authorities as necessary to act in such capacity.
 Any Shareholder may request the Operator to provide evidence of such
authorization, licences and authorities.



5.5

Shareholders to Keep Operator in Funds

The Operator's obligation to manage and carry out Operations approved by the
Board or to perform any of its duties or obligations under this Agreement is
subject to the other Shareholder paying its Proportionate Share of funds
required for operations in a timely way according to Programs and Contribution
Demands as approved by the Board.  If the Operator anticipates that Expenditures
to complete any approved Operations will exceed those budgeted, including any
contingency amounts, it will give notice to the Board and if the Board, does not
approve an increase in the Expenditures budgeted for those Operations, the
Operator may suspend any approved Operations upon the funds budgeted therefor
having been exhausted.

ARTICLE 6
PROJECT WORK PLANS AND BUDGETS



6.1

Operations Pursuant to Programs

Commencing on the Effective Date, all Operations will be planned and conducted
and all estimates, reports and statements will be prepared and made on the basis
of a Fiscal Year.  Operations shall be conducted, Expenditures shall be
incurred, and Assets shall be acquired only pursuant to Programs approved
pursuant to Section 6.3.



6.2

Preparation of Programs

The Operator will prepare draft Programs for consideration by the Board.  Each
Program will cover a Fiscal Year unless otherwise authorized by Majority Board
Approval, and shall each be an integrated Work Plan and Budget addressing the
activities of the JVC MexCo and shall be prepared by Operator.  The draft
Program shall contain such details as to the nature, timing and projected costs
of, and sources of funds for and from, operations, activities, expenditures and
acquisitions to be made or conducted during the Fiscal Year as are customary in
the industry and shall contain detailed operating and capital budgets for the
JVC, all as may be appropriate to the stage of the Project and the activities of
the JVC. A proposed Work Plan and Budget for each Fiscal Year shall be delivered
to the Shareholders for consideration not later than 60 days prior to the
commencement of such Fiscal Year.

Operations, estimates of all Expenditures to be incurred and an estimate of the
time when they will be incurred, and will be delivered to each Shareholder by no
later than 60 days prior to the period to which the draft Program relates.  Each
draft Program will be accompanied by such reports and data as are reasonably
necessary for each Shareholder to evaluate and assess the results from the
Program for the then current year and, to the extent not previously delivered,
from earlier Programs.



6.3

Approval of Programs

The Board will review the draft Program prepared and, if it deems fit, adopt the
Program with such modifications, if any, as the Board deems necessary by
September 1 in the Fiscal Year immediately preceding the Fiscal Year to which
the Program relates provided, however, that the Board,











--------------------------------------------------------------------------------

- 19 -




may from time to time and any time amend any Program.  The Operator will be
entitled to an allowance for an Expenditure overrun of 20 % in addition to any
budgeted Expenditures and any Expenditures so incurred will be deemed to be
included in the Program, as adopted.    The estimates of Expenditures contained
in the approved Program shall form the basis of the Contribution Demands as set
forth in Article 8 hereto.  Until a Program is approved by the Board, operations
shall continue in accordance with the then current plans as approved by the
Management Committee.

Such proposed Work Plan and Budget, if approved by the Board, with such
amendments thereto as the Board may approve, shall constitute the Work Plan and
Budget for the period covered thereby.  Except for items requiring a Special
Approval, each Work Plan and Budget shall require Majority Board Approval.  All
items contained in an Work Plan and Budget that do not require a Special
Approval shall be deemed approved if the relevant Work Plan and Budget is
approved by Majority Board Approval.

At each quarterly meeting of the Board (and at such other times as the Board may
require), Operator shall discuss the most recent periodic reports prepared
pursuant to Section 6.8 and shall identify any variances expected to occur in
respect of the then-current Work Plan and Budget, provided that no variances
shall require any further approval of the Board.



6.4

Monies Spent Ratably

The Operator will expend all monies advanced by a Shareholder pro rata with the
advances of the other Shareholders.  If the Operator suspends or prematurely
terminates a Program, any funds advanced by a Shareholder in excess of that
Shareholder’s Proportionate Share of Expenditures incurred prior to the
suspension or premature termination will be refunded within 60 days of the
suspension or premature termination. The Operator shall immediately notify the
Board of any material departure from an approved Program. Unless approved
unanimously by the Board or directly caused by an emergency or unexpected
expenditure made pursuant to Section 6.5, the Operator will be exclusively
liable for the payment of all Expenditures incurred in excess of 120% of any
budgeted Expenditures and such excess shall not be included in the calculations
of the Ownership Interests. Program budget overruns of ten percent (20%) or less
shall be borne by the Shareholders in proportion to their respective Ownership
Interests as of the time the overrun occurs.



6.5

Emergency Expenditures

In case of emergency, the Operator may take any action it deems necessary to
protect life, limb or property, to protect the Assets or to comply with law or
government regulation. The Operator may also make reasonable expenditures on
behalf of the Shareholders for unexpected events that are beyond its reasonable
control. In the case of an emergency or unexpected expenditure, the Operator
shall promptly notify the Shareholders of the expenditure, and the Operator
shall be reimbursed therefor by the Shareholders in proportion to their
respective Ownership Interests at the time the emergency or unexpected
expenditure is incurred.



6.6

Suspension on Premature Termination of Program

Unless otherwise directed by the Board, the Operator may suspend or terminate
prematurely any Program when the Operator, in good faith, considers that
conditions are not suitable for the proper continuation or completion of the
Program or the results obtained to that time eliminate or substantially impair
the technical rationale on which the Program was based.  If any Program is
altered, suspended or terminated prematurely so that the Expenditures incurred
on that Program as altered, suspended or terminated are less than 80% of the
Expenditures set out in the adopted Program, any











--------------------------------------------------------------------------------

- 20 -




Shareholder which elected not to contribute to that Program will be given notice
of the alteration, suspension or termination by the Operator and will be
entitled to contribute its Proportionate Share of the Expenditures incurred on
that Program by payment thereof to the Operator within 30 days after receipt of
the notice, but will not be entitled to review the results of the Program until
it has made full payment. If payment is not made by that Shareholder within the
30 days aforesaid it will forfeit its right to contribute to that Program
without a demand for payment being required to be made thereafter by the Board.
 If payment is made by that Shareholder within the 30 days as aforesaid, the
Operator will distribute the payment to the original Shareholders pro rata
according to their respective contributions to the Program, and will deliver to
the new Shareholder copies of all data previously delivered to the other
Shareholders with respect to that Program.



6.7

Failure of Operator to Submit Program

If the Operator fails to submit a draft Program or a revised Program by the date
set out in this Agreement, unless the Board has granted and extension, the
following will apply:



(a)

the Operator will not be entitled to submit a draft Program or revised Program
for the subject period;



(b)

any Shareholder, other than the Operator, whose Ownership Interest is not less
than 20% may, within 15 days following the date by which the Operator’s draft
Program or revised Program was due, submit a draft Program (the “Non Operator’s
Program”) for the subject period for consideration by the Board;



(c)

the Board will review the Non Operator’s Program and, if it deems fit (the
Operator not being entitled to vote with respect thereto), adopt the Non
Operator’s Program with such modifications, if any, as the Board deems
necessary; the adopted Program will then be submitted to the Shareholders
pursuant to Section 6.3;



(d)

if the Operator is a Shareholder and elects to contribute to the Non Operator’s
Program, it will remain as the Operator for the duration of the Non Operator’s
Program;



(e)

if the Operator is a Shareholder and elects not to contribute to the Non
Operator’s Program, it will cease to be the Operator for the duration of the Non
Operator’s Program, and the Board will appoint another Shareholder as Operator
(the former Operator not being entitled to vote with respect thereto); and



(f)

following the completion of the Non-Operator’s Program the former Operator will,
subject to the provisions of subsections 4.4, 4.5 and 4.6, automatically become
the Operator.



6.8

Periodic Reports



6.8.1

JVC shall cause the Operator to prepare and provide to the Board monthly
reports.  Such monthly reports shall set forth (i) the actual results of
operations of the JVC, as compared to the approved Work Plan and Budget
applicable to that month and for the then-current Work Plan and Budget to the
applicable date and (ii) a reconciliation of all cash calls made and loans
obtained during the then-current budget period to expenditures made by or on
behalf of the JVC during such period.  Such reports shall be prepared and
provided within 15 days after the end of each month.











--------------------------------------------------------------------------------

- 21 -






6.8.2

Within 60 days following the end of each period to which a Work Plan and Budget
relates, JVC shall cause the Operator to prepare and provide to the Board a
report on the results of such Work Plan and Budget, a reconciliation of actual
to budgeted costs and an explanation of any material deviation of actual results
and costs to planned results and budgeted costs.



6.8.3

JVC shall provide copies of all of the reports described in this Section 6.8 to
the Shareholders.

ARTICLE 7
CAPITAL OF AND INTEREST IN JVC



7.1

Shareholder Funding Account

For purposes of calculating the Ownership Interests of the Shareholders in the
JVC at any time and from time to time, the JVC shall maintain an account for
each Shareholder (the “Shareholder Funding Account”) to which shall be credited
in US dollars all amounts paid (or deemed pursuant to any provision of this
Agreement to have been paid) by that Shareholder to the JVC subsequent to the
Effective Date by way of share subscription, capital contribution or Shareholder
loans (collectively “Shareholder Funding”)



7.2

Initial Shareholder Funding Accounts  



7.2.1

The initial Shareholder Funding Accounts and the resulting respective Ownership
Interests shall for purposes of this Agreement be deemed to be as follows on the
Effective Date:




 

Funding Account

Ownership Interest

CME

$<*>

50%

Tara

$<*>

50%






7.2.2

Determination of Ownership Interest. The Shareholder Funding Accounts shall be
adjusted from time to time in accordance with the provisions of this Agreement
and the respective Ownership Interest of each Shareholder at any time shall be
determined on the basis of the following formula:

Ownership Interest = SFA


          T

Where:



SFA

= that Shareholder's Funding Account balance at such time



T

= the total of all Shareholder Funding Accounts at that time.

In determining the Ownership Interest of each Shareholder in accordance with the
foregoing, decimals of .005 or more shall be rounded up to .01 and decimals of
less than .005 shall be rounded down and the resulting Ownership Interest then
expressed as a percentage. The combined Ownership Interests of the Shareholders
shall at all times be equal to 100%. In the event however, that a Funding
Contribution Demand is made to the Shareholders, the ownership interest shall
not be adjusted until the period in which the Contribution Demand subject to
Section 9.6.2 herein has expired.











--------------------------------------------------------------------------------

- 22 -






7.3

Share Ownership

On the Effective Date the Company has <*> Shares issued and outstanding, all of
which are owned as follows:




Shareholder

Number of shares

Percentage

CME

<*> shares

(50%)

Tara

<*> shares

(50%)

Total

<*> shares

(100%)

It is the Parties’ intention that the number of issued and outstanding Shares
owned by a Shareholder at any time, when expressed as a percentage of all of the
issued and outstanding Shares at that time, shall be equal to that Shareholder's
Ownership Interest at that time provided that for this purpose the Shares and
Ownership Interests of Affiliates shall be aggregated.

ARTICLE 8
FUNDING OF OPERATIONS



8.1

General Funding Obligation

The JVC shall be responsible for the raising of all cash necessary to fund Work
Plans and Budgets approved in accordance with the terms of this Agreement.  The
Board shall determine the extent to which and the sources from which funds shall
be required to fund such Work Plans and Budgets.  In making such determination,
the Board shall consider third party financing and the JVC’s net operating cash
flow before requesting funding contributions from Shareholders.



8.2

Contribution Demands

Upon the approval by the Board of a Work Program and Budget for the relevant
Fiscal Year, the Operator shall within 10 Business Days issue or cause to be
issued a written notice to each Shareholder (a “Contribution Demand”) for
payment of funds as shall be required to finance the Operations in accordance
with the Work Program and Budget for such Fiscal Year, or as required to meet
emergency expenditures incurred in accordance with Section 6.5.  Such
Contribution Demands shall be made in advance in amounts such that at all times
the Project has a maximum of 120 days and a minimum of 90 days working capital.
 Contribution Demands shall be made to each Shareholder only in respect of funds
as required by a Program and shall be funded by each Shareholder pro rata in
accordance with their respective Ownership Percentages at such time.



8.3

Information

Each Contribution Demand shall contain the following information:



(a)

the total amount of funds requested from all Shareholders;



(b)

the Ownership Interest Percentage of each Shareholder as at the date of the
Contribution Demand and the corresponding funds required from each Shareholder;



(c)

the bank account designated by the Operator, if any, to which the amount
contemplated in such request is to be wired or otherwise transferred (if
applicable); and











--------------------------------------------------------------------------------

- 23 -






(d)

a reconciliation to the last Contribution Demand issued by the Operator.



8.4

Election to Contribute

Each Shareholder may, within 30 days of receipt of the Contribution Demand, give
notice to the Operator committing to contribute its Proportionate Share of the
Expenditures for that Work Program and Budget.  A Shareholder which fails to
give that notice within the 30 day period will be deemed to have elected not to
contribute to that Contribution Demand.  The contributions of the Shareholders
toward the Expenditures will be individually and separately provided by them.  

Subject to Section 9.6, each Shareholder shall, not later than 1:00 p.m.
(Pacific time) on the due date for each Contribution Demand, contribute or cause
to be contributed to JVC the funds (in US$ and in the manner specified in the
Contribution Demand) which it is required to contribute or cause to be
contributed as provided herein.



8.5

Election Not to Contribute & Defaults

If any Shareholder elects not to contribute in respect of a Contribution Demand
or defaults in respect of a Contribution Demand to which it had agreed to
contribute, that Shareholder which contributed to said Contribution Demand may
thereupon elect to increase its contribution in respect of the Work Program and
Budget, by the amount which the other Shareholder has declined to contribute,
and the Ownership Interest of the non-contributing Shareholder shall forthwith
be reduced in accordance with the formula set forth in Section 8.2.2.



8.6

Funding of Contribution Demand






8.6.1

Subject to the foregoing, each Shareholder shall contribute or cause to be
contributed to the JVC that percentage of all costs incurred or to be incurred
by the MexCo Operator (including any budget overruns required to be funded by
the Shareholder) in carrying out any approved Work Plan and Budget equal to such
Shareholder’s Ownership Interest [determined as of the date of the Contribution
Demand.



8.6.2

Unless otherwise indicated in a Contribution Demand, each Shareholder shall pay
its Expenditures provided for therein in US dollars within thirty Business Days
of receipt thereof, provided that for so long as CME shall be the Operator of
the Project, with respect to any Contribution Demand made to Tara, the due date
for Tara to pay its Expenditures shall be 180 days from the date of the
Contribution Demand.  Time is of the essence in the performance by each
Shareholder of the obligations under this subsection 9.6.



8.7

Conversion of Ownership Interest; NSR Royalty



8.7.1

If at any time the Ownership Interest of a Shareholder and its Affiliates in the
aggregate falls to ten percent (10%) or less (the “Converting Shareholder”),
that Ownership Interest may at any time thereafter at the option of the other
Shareholder be cancelled or conveyed to the other Shareholder, as the other
Shareholder may elect, and the Converting Shareholder shall in consideration for
such cancellation or conveyance be granted (by the JVC, in the case of
cancellation, and by the other Shareholder in the case of conveyance) a two
percent (2%) net smelter royalty (the “NSR Royalty”) with respect to any
commercial production from the Project net of any royalty paid to any third
party under any











--------------------------------------------------------------------------------

- 24 -




pre-existing royalty on production from the Project. The terms of the NSR
Royalty are attached as Appendix C hereto.



8.7.2

In order to accomplish and evidence the conversion, the other Shareholder shall
notify the Converting Shareholder that the other Shareholder is exercising the
conversion option, whereupon the following shall promptly take place:



(a)

The Converting Shareholder shall convey all of its rights or interests, free and
clear of all Encumbrances, to the other Shareholder (in the case of a
conveyance) or to the JVC (in the case of a cancellation).



(b)

The JVC or the other Shareholder, as the case may be, shall provide to the
Converting Shareholder an instrument, in form and substance reasonably
satisfactory to the Shareholders and the JVC establishing and evidencing the NSR
Royalty and reflecting the terms set out in Appendix C and suitable for public
submission, recordation and registration.



(c)

Upon conversion, the Converting Shareholder shall have no further Rights or
Interests, except for its NSR Royalty.



8.7.3

The Shareholders shall cooperate in all reasonable ways to minimize any adverse
tax consequences that might result from conversion. Accordingly at the request
of the other Shareholder, the specific methods and instruments used to
accomplish and evidence the conversion may be restructured or revised provided
the Converting Shareholder is not adversely affected thereby.



8.7.4

In lieu of granting the NSR Royalty under the terms of this subsection, the
other Shareholder may retain an expert to estimate the net present value of an
NSR Royalty that would otherwise be provided under this subsection based upon
reasonable assumptions regarding continuation of the Project and may tender a
cash amount based on this estimate to the Converting Shareholder.  Upon receipt
of this tender, the Converting Shareholder may accept the tender or may retain
its own expert to estimate the same net present value and present a counteroffer
within 60 days of receipt of the other Shareholder’s tender.  If the parties are
unable to agree on a cash amount, the parties shall jointly retain a third
expert to provide an estimate within 60 days of receipt of the Converting
Shareholder’s tender, which shall be the basis of the cash buyout provided it is
neither higher nor lower than either of the parties’ tenders.



8.8

Security for Loans

No Shareholder may pledge, mortgage, charge or otherwise encumber its Ownership
Interest without the written agreement of the other Shareholder(s).

ARTICLE 9
DISTRIBUTION OF AVAILABLE CASH FLOW



9.1

Distribution by the JVC



9.1.1

The Shareholders acknowledge that the policy of the JVC in respect of payment of
dividends and distribution of available cash flow to the Shareholders shall be
as determined from time to time by the Board prior to making any distributions,
the JVC shall retain 50% of Net Revenues until the reserves are equal to a
minimum of $5,000,000.











--------------------------------------------------------------------------------

- 25 -






9.2

Form of Distributions



9.2.1

Subject to Section 9.1 it is the intention of the parties that JVC shall, not
less frequently than [quarterly] make contributions to the Shareholders.  Such
distributions may be made by way of either dividend or by way of repayment of
Shareholder Loans at the option of or as otherwise determined by the Board.



9.3

Financing



9.3.1

The parties hereto acknowledge that the distributions by this Section may be
restricted by the terms of Financing Documents or any other financing
arrangements to which the JVC is a party.

ARTICLE 10
FINANCIAL STATEMENTS AND REPORTING



10.1

Audit and Inspection Rights



10.1.1

For so long as they remain shareholders and/or creditors of JVC, each of [Tara]
and CME shall have full, unrestricted audit and inspection rights with respect
to the books and records of JVC, including the right to conduct physical
inspections of the Project.  Subject to provisions of this Article 10, the
exercise of such rights will be at the sole cost and expense of the party
exercising the rights, and must be conducted in such a manner as not to
interfere unreasonably with the operations of the JVC.



10.2

Fiscal Year



10.2.1

JVC and MexCo shall have a fiscal year which ends on December 31 (a “Fiscal
Year”).






10.3

Reporting Requirements

In addition to any financial statements and reporting required to be prepared or
made by JVC under Applicable Law, the parties will cause JVC to prepare, at the
expense of JVC:



(i)

any information that may be reasonably required by [Tara] and CME to enable them
to comply with Applicable Law pertaining to anti-bribery and anti-money
laundering matters, in effect from time to time, which information will be
provided promptly upon request therefor;



(ii)

Within 30 calendar days after the end of the Fiscal Year, annual audited
consolidated financial statements of JVC prepared in accordance with US GAAP and
of the MexCo prepared in accordance with IFRS, which statements shall include
reconciliations thereof to US GAAP;  and



(iii)

within 16 calendar days after the end of each Fiscal Year, 14 calendar days
after the end of each of the first three fiscal quarters of each Fiscal Year
unaudited consolidated financial statements of JVC prepared in accordance with
US GAAP and of MexCo in accordance with IFRS and reconciliations thereof to US
GAAP.














--------------------------------------------------------------------------------

- 26 -






10.4

Statement of Cash Flows



10.4.1

The financial statements referred to above shall include a statement of cash
flows prepared in accordance with IFRS with reconciliations thereof to US GAAP.



10.5

Audited Statements



10.5.1

Notwithstanding the foregoing, if Applicable Law or the accounting rules and
regulations to which either [Tara] or CME is subject requires, for any annual
financial reporting period of [Tara] or CME, that the annual consolidated
financial statements of JVC be audited in accordance with US GAAP the parties
will cause JVC to have such statements so audited, at the expense of JVC, within
90 calendar days after the end of such Fiscal Year.  The party requesting such
audit shall use its commercially reasonable efforts to give Notice that it
requires such an audit to JVC and the other party not later than the end of the
relevant Fiscal Year.  If such Notice is not received by JVC and the other party
on or before the end of the relevant Fiscal Year, the parties shall use their
commercially reasonable efforts to cause JVC to have such statements audited
within the timeframe provided above; provided that if the date of receipt of
such Notice makes it commercially unreasonable for JVC to have such statements
audited within that timeframe, JVC shall have the statements audited in
accordance with the foregoing provisions as soon as practicable thereafter.



10.6

Notice from Lender



10.6.1

JVC shall promptly deliver to each Group a copy of any notice, demand or other
communication received by it from any lender or its representatives or otherwise
pursuant to any financing arrangements put in place by the JVC.

ARTICLE 11
ISSUANCE AND DISPOSITION OF PROJECT INTERESTS



11.1

General Restriction



11.1.1

Notwithstanding any other provision of this Agreement, neither the Tara nor CME
may sell, assign, transfer or otherwise dispose of any Project Interests now or
hereafter held by it or any interest therein, except in accordance with (i) this
Agreement and (ii) any applicable restrictions or rights provided for in any
Financing Documents or other financing arrangements the JVC has entered into.  A
purported sale, assignment or transfer of, or other disposition, of any Project
Interest or any interest therein (including any indirect sale of a Project
Interest) in violation of this Agreement shall not be valid.  JVC shall not
register any purported sale, assignment or transfer of, or other dealing with, a
Project Interest in violation of this Agreement on the share register or other
records of JVC, nor shall any voting or other rights attaching to any such
Project Interest be exercised or exercisable by the purported recipient, nor
shall any interest, dividend or other distribution or payment be paid or made on
such a Project Interest to the purported recipient.



11.2

Pre-Emptive Right

Except as expressly provided in this Article 11, no JVC Securities shall be
issued by JVC and no option or other right for the purchase of or subscription
for any JVC Securities shall be granted at any time after the date hereof except
upon compliance with the following provisions.



11.2.1

If JVC proposes to issue any JVC Securities (the “Affected Securities”), JVC
shall first offer the Affected Securities for subscription by the Shareholders
in proportion to their respective











--------------------------------------------------------------------------------

- 27 -




Ownership Interests at the date of the offer, at the subscription price per
share determined by the Board.  Such offer shall be made in writing to each
Shareholder.  The offer shall contain a description of the terms and conditions
relating to the Affected Securities and shall state the price at which the
Affected Securities are offered and the date on which the purchase of Affected
Securities by Shareholders is to be completed and shall state that any
Shareholder which wishes to subscribe for Affected Securities may do so only by
giving Notice of the exercise of the subscription right to JVC within 30 days,
or such shorter period as the Shareholders agree subject to Applicable Law,
after the date of the offer.  The offer shall also state that any Shareholder
which wishes to subscribe for a number of Affected Securities less than or in
excess of its proportion shall, in its Notice of subscription, specify the
number of Affected Securities less than or in excess of such proportion that it
wishes to purchase.  If all the Shareholders do not subscribe for their
respective proportion, the unsubscribed Affected Securities shall be applied to
satisfy, on a pro rata basis, the subscriptions of Shareholders for Affected
Securities in excess of their respective proportion.  If JVC has received
subscriptions to purchase which are more than sufficient to exhaust the
unsubscribed Affected Securities, the unsubscribed Affected Securities shall be
allocated pro rata among the Shareholders who wish to purchase Affected
Securities in excess of their respective proportion in proportion to their
Ownership Interests at the date of the offer.  If the Affected Securities shall
not be capable, without division into fractions, of being offered to or being
allocated among the Shareholders in the proportions referred to above, they
shall be offered to or allocated among the Shareholders as nearly as may be in
the proportions referred to above and any balance shall be offered to or
allocated among the Shareholders or some of them in such manner as the Board
determines to be equitable.  No Shareholder shall be obliged to purchase any
Affected Securities in excess of the number indicated in its subscription.



11.2.2

If any of the Affected Securities of any issue are not subscribed for within the
period of 30 days, or such shorter period as the Shareholders agree, after they
are offered to the Shareholders, JVC may offer such unsubscribed Affected
Securities within the period of 120 days after the expiration of such 30 day
period to any Person; provided that the price at which such Affected Securities
may be issued shall not be less than the subscription price offered to the
Shareholders and the terms of payment for such Affected Securities shall not be
more favourable to such Person than the terms of payment offered to the
Shareholders, and provided, further, that such Person shall have agreed to be
bound by this Agreement pursuant to a counterpart agreement which is in a form
acceptable to CME and [Tara], acting reasonably.



11.2.3

If JVC proposes to grant an option or other right for the purchase of or
subscription for Affected Securities, such option or other right shall also be
made available to Shareholders as nearly as may be possible in accordance with
the foregoing.



11.2.4

For greater certainty, this Section 11.2 does not apply to any issuance of JVC
Securities pursuant to any Approved Financing Plan or pursuant to the
implementation of any Shareholder funding requirements pursuant to Section 8.6.
 The provisions of Article 7 and the terms of any Approved Financing Plan shall
govern the terms of such issuances, if any, of JVC Securities.



11.3

Transfer Within Group



11.3.1

A Shareholder may at any time assign and transfer all or any part of its Project
Interests to a member of its Group, respectively provided that the transferee
agrees with the other parties hereto to assume the Project Obligations of the
transferor under this Agreement as provided in Section 11.3.3 and, if
applicable, under the relevant Shareholder Loan Note, by execution of a
counterpart of this Agreement and the relevant Shareholder Loan Note, as
applicable, or other agreement in form and substance satisfactory to such other
parties, acting reasonably.



11.3.2

If at any time and for any reason a transferee under the provisions of Section
11.3.1, as applicable, which holds Project Interests would cease to be an
Affiliate of the transferring Shareholder, as











--------------------------------------------------------------------------------

- 28 -




applicable, then such transferring Shareholder, as the case may be, shall cause
such Affiliate, prior to its ceasing to be an Affiliate, to transfer, in
accordance with Section 11.3.1, all Project Interests held by it to the original
transferring Shareholder, as the case may be, or to another Affiliate thereof.



11.3.3

Subject to Sections 11.3.1 and 11.3.4, at the effective time of any assignment
or transfer of Project Interests in accordance with this Section 11.3, the
transferee shall assume that proportion of the Project Obligations of the
transferor equal to the proportion of the transferor’s Project Interests which
are the subject of the transfer, and the transferor shall be released from the
proportion of the Project Obligations so assumed by the transferee.



11.3.4

No transfer of Project Interests in accordance with this Section 11.3 shall
limit or affect any obligation of the transferor under any financing
arrangements then in place with the JVC.



11.4

Encumbrance of Project Interests



11.4.1

No holder of Project Interests shall permit any Encumbrance in respect of any of
its Project Interests except:[need to reconcile this section with 9.8]



(i)

with the prior written consent of the other parties hereto, which consent may be
withheld in the absolute discretion of such parties, and, to the extent required
pursuant to Section 3.6, with Special Approval; or



(ii)

to a lender to secure indebtedness of JVC or its subsidiaries in accordance with
Financing Documents or any other financing arrangements put in place by the JVC.



11.5

Right of First Refusal



11.5.1

Subject to Section 11.3, if a Shareholder (the “Selling Shareholder”) desires to
sell, assign, transfer or otherwise deal with all or any part of its Project
Interests and receives a bona fide written offer (a “ROFR Offer”) from a third
party (the “ROFR Buyer”) to purchase all or any part of the Project Interests
held by the Selling Shareholder (the “Subject Interests”) which it intends to
accept, the Selling Shareholder shall not accept the ROFR Offer unless and until
the Selling Shareholder has first offered to sell, assign or transfer all the
Subject Interests to the other Shareholder (“Buying Shareholder”) on the same
terms and conditions as in the ROFR Offer and the same has not been accepted by
the Buying Shareholder.



11.5.2

The ROFR Offer must provide for consideration payable in cash.



11.5.3

Promptly following receipt of a ROFR Offer which the Selling Shareholder intends
to accept, the Selling Shareholder shall deliver a Notice to the Buying
Shareholder (the “ROFR Notice”) which includes a photocopy of the ROFR Offer and
any other document evidencing the terms of the ROFR Offer and clearly identifies
the ROFR Buyer.

Such ROFR Notice shall be deemed to constitute an offer (the “Offer”) by the
Selling Shareholder to the Buying Shareholder to sell, assign or transfer all
but not less than all of the Subject Interests to the Buying Shareholder on the
terms and conditions set out in the ROFR Offer.



11.5.4

The Buying Shareholder shall be entitled to accept the Selling Shareholder Offer
in respect of all, but not less than all, of the Subject Interests by giving
Notice to the Selling Shareholder within 5 Business Days of receipt of the ROFR
Notice.  If the ROFR Offer is conditional upon the receipt











--------------------------------------------------------------------------------

- 29 -




of financing by the ROFR Buyer, the Buying Shareholder’s acceptance of the
Selling Shareholder Offer may also be conditional upon the receipt of financing.
 If the Buying Shareholder accepts the Selling Shareholder Offer in respect of
all of the Subject Interests, then it shall purchase the Subject Interests, with
the closing of the purchase to be completed within 10 Business Days after
acceptance of the Selling Shareholder Offer.



11.5.5

If the Buying Shareholder does not accept the Selling Shareholder Offer in
respect of all of the Subject Interests by the date and in the number provided
in Section 11.5.4, then the Buying Shareholder will be deemed to have rejected
the Selling Shareholder Offer as of the expiry of such period, following which
the Selling Shareholder may, within the period of 90 Business Days after the
final date for acceptance of the Selling Shareholder Offer, sell all but not
less than all of the Subject Interests to the ROFR Buyer, provided that:



(i)

the terms of sale to the ROFR Buyer shall be the same as those set forth in the
ROFR Offer;



(ii)

the ROFR Buyer agrees to assume and be bound by that proportion of the Project
Obligations of the Selling Shareholder which is equal to the proportion of the
Selling Shareholder’s JVC Securities being sold, by agreement in form and
substance satisfactory to the other Shareholder, acting reasonably;



(iii)

any lenders do not exercise rights they may have under Financing Documents or
any other financing arrangements to which the JVC is a party, if any, to object
to the sale to the ROFR Buyer within the applicable time period for exercising
such rights; and



(iv)

the sale to the ROFR Buyer will not have the effect of creating a breach of, or
default under, any Financing Documents or financing arrangements to which the
JVC is a party.



11.5.6

If the Selling Shareholder does not sell all of the Subject Interests to the
ROFR Buyer within the period of 90 Business Days in accordance with Section
11.5.5, the Selling Shareholder must again comply with the provisions this
Section 11.5 with respect to any sale, assignment or transfer of all or any
portion of its Project Interests.



11.6

General Closing Procedures



11.6.1

The provisions of Section 11.6 shall apply to any sale or transfer of Project
Interests pursuant to any of Sections 11.3 and 11.5.  For the purposes of this
Section 11.6 the term “selling Shareholder” means the selling or transferring
Shareholder and the term “acquiring Shareholder” means the purchasing or
transferee Shareholder.



11.6.2

On completion of any sale, assignment or transfer of any Project Interests
referred to in Section 11.6.1, the selling Shareholder shall deliver to the
Shareholder (to the extent the same are not in the possession of a holder of
liens or encumbrances in accordance with the Financing Documents) the
certificates, promissory notes and other documents representing the Project
Interests being sold or transferred, with duly executed transfers and
assignments thereof and such authorizing resolutions, evidences of authority to
act and other instruments as may be reasonably necessary to effect the valid
transfer and assignment of such Project Interests and any resignations of the
selling Shareholder’s nominees as directors of the JVC.  In addition, the
selling Shareholder shall also deliver such other documents as may be necessary
to fully vest in the acquiring Shareholder the selling Shareholder’s other











--------------------------------------------------------------------------------

- 30 -




interests, if any, in the JVC and the Project to the extent equal to the portion
of the selling Shareholder’s Ownership Interest in JVC that is acquired by the
acquiring Shareholder.  All such documents shall be in form and substance
satisfactory to the acquiring Shareholder, acting reasonably.



11.6.3

Any sale or transfer of Project Interests referred to in Section 11.6.1 shall be
conditional on receipt of any consents required under Financing Documents or any
other financing arrangements to which the JVC is a party and all necessary
governmental and regulatory consents and approvals (if any).  Such transaction
shall also be conditional on the acquiring Shareholder acquiring good title to
such Project Interests free of all Encumbrances (other than those created in
accordance with Financing Documents or any other financing arrangements to which
the JVC is a party and securing the Project Obligations including those Project
Obligations to be assumed by the acquiring Shareholder and on completion of the
sale or transfer the selling Shareholder shall be deemed to have represented and
warranted the same in favour of the acquiring Shareholder.

Without limiting any other provision of this Agreement, any Person who at any
time acquires any Project Interest, including by way of issuance by JVC,
transfer, sale or otherwise, shall agree with the parties hereto to be bound by
this Agreement, and, if applicable, the relevant Shareholder Loan Note, by
execution of a counterpart of this Agreement and, if applicable, the relevant
Shareholder Loan Note, or other agreement in form and substance satisfactory to
the parties hereto, acting reasonably.

ARTICLE 12
MUTUAL REPRESENTATION AND WARRANTIES

Each of the parties hereby represents and warrants to the other party that, as
of the date hereof:



(a)

such party is duly organized, validly existing and in good standing under the
laws of the place of its establishment or incorporation;



(b)

such party has all requisite power and approval required to enter into this
Agreement and has all requisite power and approval to perform fully each and
every one of its obligations hereunder;



(c)

such party has taken all internal actions necessary to authorize it to enter
into this Agreement and its representative whose signature is affixed hereto is
fully authorized to sign this Agreement and to bind such party thereby;



(d)

when signed by such party, this Agreement shall be legally binding on such
party;



(e)

neither the signature of this Agreement nor the performance of its obligations
hereunder will conflict with, or result in a breach of, or constitute a default
under, any provision of the constitutional documents of such party, or any
Applicable Law, or any permit, authorization or approval of any Government Body,
or of any contract or agreement, to which such party is a party or subject;



(f)

no lawsuit, arbitration, other legal or administrative proceeding, or
governmental investigation is pending, or to the best of such party’s knowledge
threatened, against such party that would affect in any way its ability to enter
into or perform this Agreement.











--------------------------------------------------------------------------------

- 31 -




ARTICLE 13
TERMINATION OF MINING OPERATIONS



13.1

Mine Maintenance Plan

The Operator may, at any time recommend that the Board approve that the
Operations be suspended.  The Operator’s recommendation will include a plan and
budget (in this Article 13 called the “Mine Maintenance Plan”), in reasonable
detail, of the activities to be performed to maintain the Assets and Properties
during the period of suspension and the Expenditures to be incurred.  The Board
may, at any time cause the Operator to suspend Operations in accordance with the
Operator’s recommendation with such changes to the Mine Maintenance Plan as the
Board deems necessary.  The Shareholders will be committed to contribute their
Proportionate Share of the Expenditures incurred in connection with the Mine
Maintenance Plan.  The Board may cause Operations to be resumed at any time.



13.2

Mine Closure Plan

The Operator may, at any time following a period of at least 90 days during
which Operations have been suspended or in the events described in Section 13.1,
recommend that the Board approve the permanent termination of Operations.  The
Operator’s recommendation will include a plan and budget (in this Article 13
called the “Mine Closure Plan”), in reasonable detail, of the activities to be
performed to close the Mine and reclaim and rehabilitate the Properties, as
required by applicable law, regulation or contract by reason of this Agreement.
 The Board may approve the Operator’s recommendation with such changes to the
Mine Closure Plan as the Board deems reasonably necessary.



13.3

Implementation of Mine Closure Plan

If the Board approves the Operator’s recommendation as aforesaid, it will cause
the Operator to:



(a)

implement the Mine Closure Plan, whereupon the Shareholders will be committed to
pay, in proportion to their respective Ownership Interests, such Expenditures as
may be required to implement that Mine Closure Plan;



(b)

remove, sell and dispose of such Assets as may reasonably be removed and
disposed of profitably and such other Assets as the Operator may be required to
remove pursuant to applicable environmental and mining laws; and



(c)

sell, abandon or otherwise dispose of the Assets and the Properties.

The disposal price for the Assets and the Properties will be the best price
reasonably obtainable and the net revenues, if any, from the removal and sale
will be credited to the Shareholders in proportion to their respective Ownership
Interests.



13.4

If Mine Closure Plan Not Approved

If the Board does not approve the Operator’s recommendation contemplated in
Section 13.2, the Operator will maintain Operations in accordance with the Mine
Maintenance Plan as pursuant to Section 13.1.











--------------------------------------------------------------------------------

- 32 -




ARTICLE 14
TERM AND TERMINATION



14.1

Effectiveness

This Agreement shall come into force and effect upon its execution and delivery
by each of the Shareholders named on the signature pages hereof and the JVC (the
“Effective Date”).



14.2

Term

The term (the “Term”) of this Agreement shall be co-extensive with the life of
the JVC unless this Agreement is terminated earlier pursuant to Sections 14.3
and 14.4 or Article 15.



14.3

Automatic Termination

This Agreement shall terminate automatically, without the action of any Party,
upon the Shareholding of any Shareholder becoming 100% of the issued and
outstanding shares of the JVC.



14.4

Voluntary Termination

This Agreement may be terminated with immediate effect upon the written
agreement of the Shareholders.



14.5

Ceasing to be a Shareholder

If any Shareholder ceases to own any Shares, the rights and obligations of such
Shareholder hereunder shall automatically terminate, without the action of any
Party, from and after the date that such Shareholder ceases to own any shares.



14.6

Effect of Termination

The termination of this Agreement, or the termination of the rights and
obligations of any Shareholder hereunder in accordance with this Article 14
shall be without prejudice to the accrued rights and obligations of the Parties
hereunder on and prior to any such termination.

ARTICLE 15
LIQUIDATION

This Agreement shall terminate upon a resolution being passed for the winding up
of the JVC.  Forthwith following such termination, the Shareholders shall use
their reasonable efforts to agree on a suitable basis for dealing with the
interests and assets of the JVC and (unless otherwise agreed in writing by the
Shareholders):



(a)

the Shareholders shall co-operate (but without any obligation to provide any
additional funds) with a view to enabling all existing obligations of the JVC to
be fulfilled insofar as its resources allow;



(b)

the Shareholders shall consult together with a view to outstanding contracts
being novated or re-allocated in a suitable manner;











--------------------------------------------------------------------------------

- 33 -






(c)

no new contractual obligations for the supply of products or services shall be
assumed by the JVC;



(d)

each of the Shareholders shall use its reasonable efforts to procure that the
JVC shall as soon as possible be wound up;  and



(e)

the JVC shall as soon as reasonably practicable deliver up to the relevant
Shareholders all drawings, notes, copies or other representations of
confidential information proprietary to or disclosed by that Shareholder or any
of its Affiliates to the JVC.

ARTICLE 16
GENERAL



16.1

Cooperation, Further Assurances

Each party hereto agrees to vote and act as a Shareholder (if applicable) and in
all other respects to use its best efforts and take all such steps in all
relevant jurisdictions as may be reasonably within its power so as to cause the
JVC to act in the manner contemplated by and consistent with the provisions
hereof and in accordance with Applicable Law, so as to implement to the full
extent the provisions of this Agreement and of any other document or instrument
evidencing Project Obligations.  Each party hereto shall execute any deeds,
assignments, agreements and other instruments and give such further assurances
as may be reasonably necessary or appropriate in connection with performing its
Project Obligations, including its obligations under this Agreement, under the
Shareholder Loan Notes and under the Financing Documents, and to give effect to
any consent and approval rights of any other party hereto as provided herein.



16.2

Severability; Conflict with Certificate of Incorporation and
By-Laws/Registration

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.  If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable (i) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (ii) the remainder of this Agreement and the application of such provision
to other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

If there is a conflict between the provisions of this Agreement and the
provisions of the MexCo Articles, JVC Articles, by-laws or other organizational
or constating documents of the JVC or the MexCo, or the Option Agreement, then
subject to Applicable Law, the Option Agreement shall have precedence and then
this Agreement shall govern among the parties hereto and the parties hereto
shall promptly do whatever is required to amend such articles, by-laws or other
organizational or constating documents so that they conform to the fullest
extent possible to the provisions of this Agreement.



16.3

Confidentiality

No party hereto or any of its Affiliates shall disclose to any Person, other
than its Affiliates, officers, directors, employees, bankers or advisers who
have a need for such information, any information relating to the business and
affairs of the JVC or the Project which could reasonably be considered to be
proprietary or confidential.  The foregoing shall not restrict:











--------------------------------------------------------------------------------

- 34 -






(i)

any disclosure which a party is advised by its counsel is required in order to
comply with Applicable Law, including the rules and policies of any stock
exchange upon which such party’s shares are traded, any disclosure required in
connection with continuous disclosure obligations, annual information forms,
prospectuses, registration statements, take-over bid circulars or other public
disclosure documents;



(ii)

any disclosure by either of the JVC which is necessary in the course of its
business and affairs or with respect to the Project;



(iii)

any disclosure made to any prospective purchaser of the interests of a party in
JVC, provided such prospective purchaser agrees to be bound by similar
confidentiality obligations, which agreement shall be for the benefit of each of
the parties hereto;



(iv)

any disclosure made to any Lender or prospective lender in connection with the
Approved Financing Plan or any other financing or prospective financing
arrangements relating to the Project or the financing of any Project
Obligations; or



(v)

any disclosure made to any independent arbitrator in connection with any
arbitration under Section 16.6.

Subject to the foregoing, any press release or similar continuous disclosure
document relating to the matters provided for herein which is to be made by any
party hereto shall be delivered to the others for their review and comment not
later than one Business Day prior to its release.



16.4

Notice

Any notice, demand or other communication required or permitted to be given or
made hereunder (a “Notice”) shall be in writing and shall be delivered
personally or by courier during normal business hours on a Business Day at the
relevant address set forth below, or sent by facsimile or other means of
recorded electronic communication (provided such transmission is confirmed), in
the case of:



(a)

CME, addressed as follows:

Carnegie Mining and Exploration Inc.
<*>
<*>



Facsimile:

<*>
Attention:

<*>



(b)

Tara, addressed as follows:

Tara Minerals Corp.
2162 Acorn Court
Wheaton, Illinois, 60187, USA



Facsimile:

(630) 597-2508
Attention:

Francis R. Biscan Jr.











--------------------------------------------------------------------------------

- 35 -




Any Notice so given shall be deemed to have been given or made and received on
the day of delivery, if so delivered, and on the next day following its sending
by facsimile or other means of recorded electronic communication (provided such
day is a Business Day at the place of receipt and, if not, on the first Business
Day thereafter).  Each party may from time to time change its address for notice
by giving Notice to the other given in the manner aforesaid.



16.5

Assignment/Benefit

This Agreement shall not be assignable by any party hereto without the prior
written consent of the other parties hereto, except as provided herein.  Any
attempted assignment in contravention hereof shall be null and void.  This
Agreement shall enure to the benefit of and shall be binding upon the successors
and permitted assigns of the parties hereto.



16.6

Dispute Resolution

If a dispute arises out of or relates to this Agreement, or the breach or
validity thereof, or in respect of the legal relationship associated with or
derived from this Agreement, and the dispute cannot be settled through
negotiation within 30 days of the disputing party’s Notice, or if the parties
have failed to confer within 30 days after delivery of such Notice, either party
may filed an action seeking to resolve the dispute.  The parties consent to the
non-exclusive jurisdiction of the federal and state courts located in Las Vegas,
Nevada for any such action.






16.7

Injunctive Relief

On default by a party hereto in the performance of any of its obligations
hereunder, the other parties hereto shall be entitled to seek injunctive relief
or specific performance to enforce the provisions hereof, and in this regard the
parties hereto acknowledge that damages alone may not be an adequate remedy for
any such breach.



16.8

Entire Agreement; No Third-Party Beneficiaries

This Agreement constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties, or any
of them, with respect to the subject matter hereof, and is not intended to and
shall not confer upon any Person other than the parties hereto any rights or
remedies hereunder.



16.9

Amendment, Waiver; No Rescission

This Agreement may not be amended except by execution and delivery of an
instrument in writing signed by each of the parties hereto.  No waiver by any
party of any of its rights hereunder shall be effective unless made in writing
and no such waiver shall be construed as, nor constitute, a continuing waiver of
such right, nor a waiver of any other right hereunder.  This Agreement may not
be rescinded in whole or in part.



16.10

Governing Law

This Agreement is governed by and construed in accordance with the laws of
Nevada  which the parties acknowledge and agree includes, so far as they are
relevant, the principles and rules of international law.











--------------------------------------------------------------------------------

- 36 -






16.11

Counterparts

This Agreement may be executed in several counterparts (by parties at the date
hereof and by those who are by the terms hereof obligated to agree to be bound
by the provisions hereof), each of which shall be deemed to be an original, but
all such counterparts together shall constitute one and the same instrument.



16.12

Facsimile Execution

To evidence the fact that it has executed this Agreement, a party hereto may
send a copy of its executed counterpart of this Agreement to all other parties
hereto by facsimile transmission.  That party hereto shall be deemed to have
executed this Agreement on the date it sends such facsimile transmission.

[Remainder of Page Intentionally Left Blank]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Shareholders
Agreement.




Tara MINERALS CORP.




By:

 

Name:

 

Title:

 

 




AMERICAN METAL MINING, S.A. DE C.V.




By:

 

Name:

 

Title:

 

 




CARNEGIE MINING AND
EXPLORATION INC.

By:

 

Name:

 

Title:

 

 







JVC

By:

 

Name:

 

Title:

 

 







MexCo

By:

 

Name:

 

Title:

 

 














--------------------------------------------------------------------------------





















--------------------------------------------------------------------------------







APPENDIX A
PROPERTIES




[Note to draft: Insert detailed and legal description of license and/or attach a
copy.].











--------------------------------------------------------------------------------







APPENDIX B
ACCOUNTING PROCEDURE

ARTICLE 1
INTERPRETATION



1.1

Terms defined in the Agreement will, subject to any contrary intention, have the
same meanings herein.  In this Appendix the following words, phrases and
expressions will have the following meanings:



1.1.1

“Agreement” means the Joint Venture Shareholders Agreement, to which this
Accounting Procedure is attached as Appendix B;



1.1.2

“Count” means a physical inventory count;



1.1.3

“Employee” means those employees of the Operator who are assigned to and
directly engaged in the conduct of Operations, whether on a full time or part
time basis;



1.1.4

“Employee Benefits” means the Operator’s cost of holiday, vacation, sickness,
disability benefits, field allowances, amounts paid to and the Operator’s costs
of established plans for employee’s group life insurance, hospitalization,
pension, retirement and other customary plans maintained for the benefit of
Employees and Personnel, as the case may be, which costs may be charged as a
percentage assessment on the salaries and wages of Employees or Personnel, as
the case may be, on a basis consistent with the Operator’s cost experience;



1.1.5

“Field Offices” means the necessary sub-office or sub-offices in each place
where a  Mine is being operated;



1.1.6

“Government Contributions” means the cost or contributions made by the Operator
pursuant to assessments imposed by governmental authority which are applicable
to the salaries or wages of Employees or Personnel, as the case may be;



1.1.7

“Joint Account” means the books of account maintained by the Operator to record
all assets, liabilities, costs, expenses, credits and other transactions arising
out of or in connection with the Operations;



1.1.8

“Material” means the personal property, equipment and supplies acquired or held,
at the direction or with the approval of the Board, for use in the Operations
and, without limiting the generality, more particularly “Controllable Material”
means such Material which is ordinarily classified as Controllable Material, as
that classification is determined or approved by the Board, and controlled in
Operations;



1.1.9

“Mine” means the workings established and Assets acquired, including, without
limiting generality, development headings, plant and concentrator installations,
infrastructure, housing, airport and other facilities in order to bring the
Project into Commercial Production;



1.1.10

“Personnel” means those management, supervisory, administrative, clerical or
other personnel of the Operator normally associated with the Supervision Offices
whose salaries and wages are charged directly to the Supervision Office in
question;











--------------------------------------------------------------------------------

- 2 -






1.1.11

“Reasonable Expenses” means the reasonable expenses of Employees or Personnel,
as the case may be, for which those Employees or Personnel may be reimbursed
under the Operator’s usual expense account practice, as accepted by the Board;
including without limiting generality, any relocation expenses necessarily
incurred in order to properly staff the Operations if the relocation is approved
by the Board; and



1.1.12

“Supervision Offices” means the Operator’s offices or department within the
Operator’s offices from which the Operations are generally supervised.

ARTICLE 2
STATEMENTS AND BILLINGS



2.1

[carryover from Option Agreement]Starting as of the Effective Date, the Operator
will, by invoice, charge each Party with its proportionate share of Expenditures
in the manner provided in the Program, as approved by the Board.



2.2

The Operator will deliver, with each invoice rendered for Expenditures incurred
a statement indicating:



2.2.1

all charges or credits to the Joint Account relating to Controllable Material;
and



2.2.2

all other charges and credits to the Joint Account summarized by appropriate
classification indicative of the nature of the charges and credits.



2.3

The Operator will deliver with each invoice for an advance of Expenditures a
statement indicating:



2.3.1

the estimated Expenditures to be made during the next succeeding month;



2.3.2

the addition thereto or subtraction therefrom, as the case may be, made in
respect of Expenditures actually having been incurred in an amount greater or
lesser than the advance which was made by each Party for the penultimate month
preceding the month of the invoice; and



2.3.3

the advances made by each Party to date and the Expenditures incurred to the end
of the penultimate month preceding the month of the invoice.

[need to reconcile with Article 9 of JV Agreement]

ARTICLE 3
DIRECT CHARGES



3.1

The Operator will charge the Joint Account with the following items:



3.1.1

Contractor’s Charges:



(a)

All costs directly relating to the Operations incurred under contracts entered
into by the Operator with third Parties.



3.1.2

Labour Charges:



(a)

the salaries and wages of Employees in an amount calculated by taking the full











--------------------------------------------------------------------------------

- 3 -




salary or wage of each Employee multiplied by that fraction which has as its
numerator the total time for the month that the Employees were directly engaged
in the conduct of Operations and as its denominator the total normal working
time for the month of the Employee;



(b)

the Reasonable Expenses of the Employees; and



(c)

Employee Benefits and Government Contributions in respect of the Employees in an
amount proportionate to the charge made to the Joint Account in respect to their
salaries and wages.



3.1.3

Office Maintenance:



(a)

the cost or a pro rata portion of the costs, as the case may be, of maintaining
and operating the Field Offices and the Supervision Offices.  The basis for
charging the Joint Account for such maintenance costs will be as follows:



(i)

the expense of maintaining and operating Field Offices, less any revenue
therefrom; and



(ii)

that portion of maintaining and operating the Supervision Offices which is equal
to:



(A)

the anticipated total operating expenses of the Supervision Offices

divided by:



(B)

(the anticipated total staff man days for the Employees whether in connection
with the Operations or not;

multiplied by:



(C)

the actual total time spent on the Operations by the Employee expressed in man
days;



(b)

without limiting generality, the anticipated total operating expenses of the
Supervision Offices will include:



(i)

the salaries and wages of the Operator’s Personnel which have been directly
charged to the Supervision Offices;



(ii)

the Reasonable Expense of the Personnel; and



(iii)

Employee Benefits; and



(c)

the Operator will make an adjustment in respect of the Office Maintenance cost
forthwith after the end of each Operating Year upon having determined the actual
operating expenses and actual total staff man days referred to in Section
[3.1(c)(i)(B)] of this Appendix B.











--------------------------------------------------------------------------------

- 4 -






3.1.4

Material:

Material purchased or furnished by the Operator for use on the Project as
provided under Article 4 of this Appendix B.



3.1.5

Transportation Charges:

The cost of transporting Employees and Material necessary for the Operations.



3.1.6

Service Charges:



(a)

The cost of services and utilities procured from outside sources other than
services covered by Section [3.1(h)] of this Appendix B.  The cost of consultant
services will not be charged to the Joint Account unless the retaining of the
consultant is approved in advance by the Board; and



(b)

use and service of equipment and facilities furnished by the Operator as
provided in Section 4.4 of this Appendix B.



3.1.7

Damages and Losses to Property:



(a)

All costs necessary for the repair or replacement of Assets made necessary
because of damages or losses by fire, flood, storms, theft, accident or other
cause.  If the damage or loss is estimated by the Operator to exceed $10,000,
the Operator will furnish each Party with written particulars of the damages or
losses incurred as soon as practicable after the damage or loss has been
discovered.  The proceeds, if any, received on claims against any policies of
insurance in respect of those damages or losses will be credited to the Joint
Account.



3.1.8

Legal Expense:



(a)

All costs of handling, investigating and settling litigation or recovering the
Assets, including, without limiting generality, attorney’s fees, court costs,
costs of investigation or procuring evidence and amounts paid in settlement or
satisfaction of any litigation or claims; provided, however, that, unless
otherwise approved in advance by the Board, no charge will be made for the
services of the Operator’s legal staff or the fees and expenses of outside
solicitors.



3.1.9

Taxes:



(a)

All taxes, duties or assessments of every kind and nature (except income taxes)
assessed or levied upon or in connection with the Project, the Operations
thereon, or the production therefrom, which have been paid by the Operator for
the benefit of the Parties.



3.1.10

Insurance:



(a)

Net premiums paid for:



(i)

such policies of insurance on or in connection with Operations as may be
required to be carried by law; and











--------------------------------------------------------------------------------

- 5 -






(ii)

such other policies of insurance as the Operator may carry for the protection of
the Parties in accordance with the Agreement; and

the applicable deductibles in event of an insured loss.



3.1.11

Rentals:



(a)

Fees, rentals and other similar charges required to be paid for acquiring,
recording and maintaining permits, mineral claims and mining leases and rentals
and royalties which are paid as a consequence of the Operations.



3.1.12

Permits:



(a)

Permit costs, fees and other similar charges which are assessed by various
governmental agencies.



3.1.13

Other Expenditures:



(a)

Such other costs and expenses which are not covered or dealt with in the
foregoing provisions of this Section 3.1 of this Appendix B as are incurred with
the approval of the Board for Operations or as may be contemplated in the
Agreement.

ARTICLE 4
PURCHASE OF MATERIAL



4.1

Subject to Section 4.4 of this Appendix B the Operator will purchase all
Materials and procure all services required in the Operations.



4.2

Materials purchased and services procured by the Operator directly for the
Operations will be charged to the Joint Account at the price paid by the
Operator less all discounts actually received.



4.3

Any Party may sell Material or services required in the Operations to the
Operator for such price and upon such terms and conditions as the Board may
approve.



4.4

Notwithstanding the foregoing provisions of Article 4 of this Appendix B, the
Operator, after having obtained the prior approval of the Board, will be
entitled to supply for use in connection with the Operations equipment and
facilities which are owned by the Operator and to charge the Joint Account with
such reasonable costs as are commensurate with the ownership and use thereof.

ARTICLE 5
DISPOSAL OF MATERIAL



5.1

The Operator, with the approval of the Board may, from time to time, sell any
Material which has become surplus to the foreseeable needs of the Operations for
the best price and upon the most favourable terms and conditions available.



5.2

Any Party may purchase from the Operator any Material which may from time to
time become surplus to the foreseeable need of the Operations for such price and
upon such terms and conditions as the Board may approve.



5.3

Upon termination of the Agreement, the Board may approve the division of any
Material held by











--------------------------------------------------------------------------------

- 6 -




the Operator at that date, which Material may be taken by the Parties in kind or
be taken by a Party in lieu of a portion of its Proportionate Share of the net
revenues received from the disposal of the Assets and Project.  If the division
to a Party be in lieu, it will be for such price and on such terms and
conditions as the Board may approve.



5.4

The net revenues received from the sale of any Material to third Parties or to a
Party will be credited to the Joint Account.

ARTICLE 6
INVENTORIES



6.1

The Operator will maintain records of Material in reasonable detail and records
of Controllable Material in detail.



6.2

The Operator will perform Counts from time to time at reasonable intervals, and
in any event at the end of each Fiscal Year.  The independent external auditor
of the Operator will be given reasonable notice of each Count, and will be given
the opportunity to attend the Count.



6.3

Forthwith after performing a Count, the Operator will reconcile the inventory
with the Joint Account.  The Operator will not be held accountable for any
shortages of inventory except such shortages as may have arisen due to a lack of
diligence on the part of the Operator.

ARTICLE 7
ADJUSTMENTS



7.1

Payment of any invoice by a Party will not prejudice the right of that Party to
protest the correctness of the statement supporting the payment; provided,
however, that all invoices and statements presented to each Party by the
Operator during any Fiscal Year conclusively be presumed to be true and correct
upon the expiration of 12 months following the end of the Fiscal Year to which
the invoice or statement relates, unless within that 12 month period that Party
gives notice to the Operator making claim on the Operator for an adjustment to
the invoice or statement.



7.2

The Operator will not adjust any invoice or statement in favour of itself after
the expiration of 12 months following the end of the Fiscal Year to which the
invoice or statement relates.



7.3

Notwithstanding Sections 7.1 and 7.2 of this Appendix B, the Operator may make
adjustments to an invoice or statement which arise out of a Count of Material or
Assets within 60 days of the completion of the Count.



7.4

A Party will be entitled upon notice to the Operator to request that the
independent external auditor of the Operator provide that Party with its opinion
that any invoice or statement delivered pursuant to the Agreement in respect of
the period referred to in Section 7.1 of this Appendix B has been prepared in
accordance with this Agreement.



7.5

The time for giving the audit opinion contemplated in Section 7.4 of this
Appendix B will not extend the time for the taking of exception to and making
claims on the Operator for adjustment as provided in Section 7.1 of this
Appendix B.



7.6

The cost of the auditor’s opinion referred to in Section 7.4 of this Appendix B
will be solely for the account of the Party requesting the auditor’s opinion,
unless the audit disclosed a material error adverse to that Party, in which case
the cost will be solely for the account of the Operator.











--------------------------------------------------------------------------------

- 7 -






7.7

Upon not less than 10 Business Days’ notice to the Operator, and no more
frequently than twice during the currency of each Program, a Party will be
entitled to inspect the Joint Account at the location(s) where such records are
normally kept.  All costs incurred in carrying out such inspection will be borne
by the Party.  All disagreements or discrepancies identified by the Party will
be referred to the independent external auditor for final resolution.











--------------------------------------------------------------------------------







APPENDIX C
NET SMELTER RETURNS ROYALTY



1.

Net Smelter Returns Royalty

The Net Smelter Returns Royalty payable to a Shareholder who becomes entitled to
a Net Smelter Returns Royalty pursuant to Section <*> of the Agreement (a
“Payee”) will be paid by the remaining Shareholder (the “Payor”) in accordance
with the terms of this Appendix C.



2.

Calculation of Net Smelter Returns Royalty

The Net Smelter Returns Royalty will be calculated on a calendar quarterly basis
and will be equal to the royalty rate as established in Section <*> of the
Agreement multiplied by an amount which equals Gross Revenue (as hereinafter
defined) less Permissible Deductions (as hereinafter defined) for such calendar
quarter.



3.

Interpretation

In addition to the defined terms set out in the Agreement, the following terms
will have the following meanings in this Appendix C:



(a)

“Gross Revenue” means the aggregate of the following amounts (without
duplication) accruing in each calendar quarterly period following commencement
of Commercial Production:



(i)

the revenue received by the Payor from arm’s length purchasers of all Products;



(ii)

the fair market value of all Products sold by the Payor in such period to
persons not dealing at arm’s length with the Payor; and



(iii)

any proceeds of insurance on Products;



(b)

“Products” means all ores, concentrates, minerals and refined or semi-refined
products excluding diamonds and diamond products, produced from the Properties;



(c)

“Permissible Deductions” means the aggregate of the following charges (to the
extent that they are not deducted by any purchaser in computing payment) that
are incurred with respect to the Properties in each calendar quarterly period:



(i)

sales charges levied by any sales agent on the sale of Products;



(ii)

transportation costs for Products from the Properties to the place of
beneficiation, processing or treatment and thence to the place of delivery of
Products to a purchaser thereof, including shipping, freight, handling and
forwarding expenses;



(iii)

all costs, expenses and charges of any nature whatsoever which are either paid
or incurred by the Payor in connection with refinement or beneficiation of
Products after leaving the Properties, including all smelter and refinery
charges and all weighing, sampling, assaying, representation and storage costs,
metal losses and umpire chares, and any penalties charged by the processor,
refinery or smelter; and











--------------------------------------------------------------------------------

- 2 -






(iv)

all insurance costs on Products and any government royalties, third Shareholder
royalties, production taxes, severance taxes and sales and other taxes levied on
Products or on the production value thereof (other than income taxes of the
Payor),

provided however that if Products are processed on or off the Properties in a
facility wholly or partially owned by a Party or an Affiliate of a Party,
Permissible Deductions shall not include any costs that are in excess of those
which would be incurred on an arm’s length basis.



4.

Additional Permitted Deductions

For greater certainty, and without limiting the generality of the foregoing, all
charges deducted by an arm’s length purchaser of ores or concentrates whether
for smelting, treatment, handling, refining, storage or any other operation on
or service relating to the Products that occurs after the point of sale will be
considered to be legitimate deductions in arriving at the Net Smelter Returns
Royalty amount.



5.

Calculation and Payment

The Net Smelter Returns Royalty will be calculated and paid within 60 days after
the end of each calendar quarter.  Smelter settlement sheets, if any, and a
statement setting forth calculations in sufficient detail to show the payment’s
derivation (the “Statement”) must be submitted with the payment.



6.

Provisional Payments

In the event that final amounts required for the calculation of the Net Smelter
Returns Royalty are not available within the time period referred to in Section
5 of this Appendix C, then provisional amounts will be estimated and the Net
Smelter Returns Royalty paid on the basis of this provisional calculation.
 Positive or negative adjustments will be made to the Net Smelter Returns
Royalty payment of the succeeding calendar quarter.



7.

Segregation of Project Area

The determination of the Net Smelter Returns Royalty is based on the premise
that Commercial Production will occur solely on the Properties.  If other
properties are incorporated into a single mining project and diamonds, precious
stones, metals, ores, concentrates or other mineral resources pertaining to each
are not readily segregated on a practical or equitable basis, the allocation of
actual proceeds received and deductions therefrom will be negotiated by the
Payor on behalf of the Payee, with reference to practices used in mining
operations that are of a similar nature.  The Payor will be entitled to retain
independent mining consultants as it considers necessary and the Payor’s
decision will be final and binding on all Payee, unless the Payor has a material
interest in the other properties.



8.

Audit

The Payee may request an audit of the sales and related financial records
maintained by the Payor be conducted to verify the calculation of the Net
Smelter Returns Royalty for a particular calendar quarter.  The audit will be
conducted by an independent auditor acceptable to the Payee and the Payor.  The
Payee requesting such audit will bear the full cost and expense of the audit
unless it is determined that the Net Smelter Returns Royalty calculated by the
Payor understated the actual amount due by more than ten percent (10%), in which
case the Payor will pay all costs and expenses of the audit.  The Payor











--------------------------------------------------------------------------------

- 3 -




will forthwith pay any deficiency to the Payee and the Payor will forthwith
repay any overpayment to the Payor .



9.

Survival on Transfer

Any Payee may assign the Net Smelter Returns Royalty, provided the assignee
agrees in writing to be bound by the Agreement as if a party thereto.  The Net
Smelter Returns Royalty will run with the title to Properties and survive any
sale or transfer of title thereof, including such as may occur as a result of
any corporate reorganization of the Payor.











--------------------------------------------------------------------------------

- 4 -




APPENDIX D
EXCLUDED ASSETS




[NTD: to be included]









